Exhibit 10.1

EXECUTION VERSION

 

 

 

 

CREDIT AGREEMENT

Dated as of April 8, 2013

among

TOTAL SYSTEM SERVICES, INC.,

as the Borrower,

JPMORGAN CHASE BANK, N.A.

as Administrative Agent,

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.

as Syndication Agent,

REGIONS BANK AND U.S. BANK NATIONAL ASSOCIATION,

as Documentation Agents

and

The Other Lenders Party Hereto

 

$200,000,000

FIVE YEAR TERM LOAN FACILITY

 

 

 

J.P. MORGAN SECURITIES LLC,

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,

REGIONS CAPITAL MARKETS

and

U.S. BANK NATIONAL ASSOCIATION

as

Joint Lead Arrangers and Joint Bookrunners



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I. DEFINITIONS AND ACCOUNTING TERMS

     4      1.01.      Defined Terms      4      1.02.      Other Interpretive
Provisions      23      1.03.      Accounting Terms and Calculations      23   
  1.04.      Rounding      24      1.05.      Times of Day      24   

ARTICLE II. THE COMMITMENTS AND TERM LOANS

     24      2.01.      Term Loan Borrowing      24      2.02.      Borrowings,
Conversions and Continuations of Loans      24      2.03.      [Reserved]     
26      2.04.      [Reserved]      26      2.05.      [Reserved]      26     
2.06.      Prepayments      26      2.07.      Termination or Reduction of
Commitments      26      2.08.      [Reserved]      26      2.09.     
Amortization of Term Loans      26      2.10.      Interest      27      2.11.
     Fees      27      2.12.      Computation of Interest and Fees      28     
2.13.      Evidence of Debt      28      2.14.      Payments Generally;
Administrative Agent’s Clawback      28      2.15.      Sharing of Payments by
Lenders      30      2.16.      [Reserved]      30      2.17.      [Reserved]   
  30      2.18.      [Reserved]      30      2.19.      Defaulting Lenders     
30   

ARTICLE III. TAXES, YIELD PROTECTION AND ILLEGALITY

     31      3.01.      Taxes      31      3.02.      Illegality      34     
3.03.      Inability to Determine Rates      35      3.04.      Increased Costs;
Reserves on Eurocurrency Rate Loans      35      3.05.      Compensation for
Losses      36      3.06.      Mitigation Obligations; Replacement of Lenders   
  37      3.07.      Survival      37   

ARTICLE IV. CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

     37      4.01.      Conditions Precedent to the Effective Date      37     
4.02.      Conditions Precedent to Funding the Term Loans on the Closing Date   
  38   

ARTICLE V. REPRESENTATIONS AND WARRANTIES

     39      5.01.      Existence, Qualification and Power      39      5.02.
     Authorization; No Contravention      39      5.03.      Governmental
Authorization; Other Consents      39      5.04.      Binding Effect      39   
  5.05.      Financial Statements; No Material Adverse Effect      40      5.06.
     Litigation      40      5.07.      Compliance with Contracts      40   



--------------------------------------------------------------------------------

  5.08.      Ownership of Property; Liens      40      5.09.      Insurance     
40      5.10.      Environmental Compliance      41      5.11.      Taxes     
41      5.12.      ERISA Compliance      41      5.13.      Subsidiaries; Equity
Interests      41      5.14.      Margin Regulations; Investment Company Act   
  41      5.15.      Solvency      42      5.16.      Disclosure      42     
5.17.      Compliance with Laws      42      5.18.      Use of Proceeds      42
     5.19.      Intellectual Property; Licenses, Etc.      42      5.20.     
Taxpayer Identification Number      42      5.21.      Patriot Act, OFAC      43
     5.22.      FCPA      43   

ARTICLE VI. AFFIRMATIVE COVENANTS

     43      6.01.      Financial Statements      43      6.02.     
Certificates; Other Information      44      6.03.      Notices      45     
6.04.      Payment of Obligations      46      6.05.      Preservation of
Existence, Etc.      46      6.06.      Maintenance of Properties      46     
6.07.      Maintenance of Insurance      46      6.08.      Compliance with Laws
     46      6.09.      Books and Records      46      6.10.      Inspection
Rights      46      6.11.      Use of Proceeds      47   

ARTICLE VII. NEGATIVE COVENANTS

     47      7.01.      Liens      47      7.02.      Investments      49     
7.03.      Fundamental Changes      50      7.04.      Dispositions      50     
7.05.      Restricted Payments      51      7.06.      Change in Nature of
Business      51      7.07.      Transactions with Affiliates      51      7.08.
     Use of Proceeds      51      7.09.      Financial Covenants      51     
7.10.      Swap Contracts      51   

ARTICLE VIII. EVENTS OF DEFAULT AND REMEDIES

     51      8.01.      Events of Default      51      8.02.      Remedies Upon
Event of Default      53      8.03.      Application of Funds      53   

ARTICLE IX. ADMINISTRATIVE AGENT

     54      9.01.      Appointment and Authority      54      9.02.      Rights
as a Lender      54      9.03.      Exculpatory Provisions      54      9.04.
     Reliance by Administrative Agent      55   

 

2



--------------------------------------------------------------------------------

  9.05.      Delegation of Duties      55      9.06.      Resignation of
Administrative Agent      55      9.07.      Non-Reliance on Administrative
Agent and Other Lenders      56      9.08.      No Other Duties, Etc.      56   
  9.09.      Administrative Agent May File Proofs of Claim      56   

ARTICLE X. MISCELLANEOUS

     57      10.01.      Amendments, Etc.      57      10.02.      Notices;
Effectiveness; Electronic Communication      58      10.03.      No Waiver;
Cumulative Remedies      60      10.04.      Expenses; Indemnity; Damage Waiver
     60      10.05.      Payments Set Aside      61      10.06.      Successors
and Assigns      62      10.07.      Treatment of Certain Information;
Confidentiality      65      10.08.      Right of Setoff      66      10.09.
     Interest Rate Limitation      66      10.10.      Counterparts;
Integration; Effectiveness      66      10.11.      Survival of Representations
and Warranties      66      10.12.      Severability      66      10.13.     
Replacement of Lenders      67      10.14.      Governing Law; Jurisdiction;
Etc.      67      10.15.      Waiver of Jury Trial      68      10.16.      No
Advisory or Fiduciary Responsibility      68      10.17.      USA PATRIOT Act
Notice      69      10.18.      [Reserved]      69      10.19.      Termination
     69      10.20.      ENTIRE AGREEMENT      69   

SCHEDULES

1.01

  [Reserved]

2.01

  Commitments and Applicable Percentages

2.04

  [Reserved]

5.06

  Litigation

5.13

  Subsidiaries; Other Equity Investments

7.01

  Existing Liens

10.02

  Administrative Agent’s Office; Certain Addresses for Notices

EXHIBITS

 

   Form of A    Borrowing Notice B    Term Note C    Compliance Certificate D   
Assignment and Assumption E    U.S. Tax Compliance Certificates F    Solvency
Certificate

 

3



--------------------------------------------------------------------------------

CREDIT AGREEMENT

This CREDIT AGREEMENT (“Agreement”) is entered into as of April 8, 2013, among
TOTAL SYSTEM SERVICES, INC., a Georgia corporation (the “Borrower”), each lender
from time to time party hereto (collectively, the “Lenders” and individually, a
“Lender”), JPMORGAN CHASE BANK, N.A., as Administrative Agent, J.P. MORGAN
SECURITIES LLC, THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., REGIONS CAPITAL MARKETS
and U.S. BANK NATIONAL ASSOCIATION, as joint lead arrangers and joint
bookrunners, THE BANK OF TOKYO-MITSUBISHI UFJ, LTD. as Syndication Agent and
REGIONS BANK and U.S. BANK NATIONAL ASSOCIATION as Documentation Agents.

W I T N E S S E T H:

1. The Borrower is party to the Agreement and Plan of Merger dated as of
February 19, 2013, among NetSpend Holdings, Inc. (the “Target”), General Merger
Sub, Inc. (the “Merger Subsidiary”) and the Borrower (together with all
exhibits, schedules and disclosure letters thereto, the “Merger Agreement”)
pursuant to which the Borrower will acquire the Target (the “Acquisition”).

2. The Borrower has requested the Lenders provide a term loan facility to fund a
portion of the consideration in respect of the Acquisition, to repay certain
obligations of the Target and its subsidiaries, and to pay fees and expenses
related to the Acquisition, the financing thereof, and other Transactions, and
the Lenders are willing to do so on the terms and conditions set forth herein.

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

ARTICLE I.

DEFINITIONS AND ACCOUNTING TERMS

1.01.      Defined Terms. As used in this Agreement, the following terms shall
have the meanings set forth below:

“Acquisition” has the meaning assigned to such term in the preamble hereto.

“Administrative Agent” means JPMorgan Chase Bank, in its capacity as
administrative agent under any of the Loan Documents, or any successor
administrative agent.

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time notify to the Borrower
and the Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affected Lender” has the meaning specified in Section 3.04.

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.

“Agent Parties” has the meaning specified in Section 10.02(c).

 

4



--------------------------------------------------------------------------------

“Aggregate Commitments” means the Term Loan Commitments of all the Lenders.

“Agreement” has the meaning specified in the introductory paragraph hereto.

“Applicable Commitment Fee Rate” means, from time to time, the following
percentages per annum based upon the applicable Debt Rating as set forth below:

 

Debt Ratings

S&P/Moody’s

 

   Applicable Commitment Fee  Rate

BBB/Baa2 or better

   0.175%

BBB-/Baa3 or lower

   0.225%

“Applicable Percentage” means, with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of the Term Loan Facility
represented by (i) on or prior to the Closing Date, such Lender’s Term Loan
Commitment at such time and (ii) thereafter, the principal amount of such
Lender’s Term Loan. Notwithstanding the foregoing, in the case of Section 2.19
when a Defaulting Lender shall exist, “Applicable Percentage” shall mean, for
any Lender, the percentage of the Total Commitments (disregarding any Defaulting
Lender’s Term Loan Commitment) or aggregate principal amount of Term Loans
outstanding hereunder represented by such Lender’s Term Loan Commitment or Term
Loans, as the case may be. The initial Applicable Percentage of each Lender in
respect of the Term Loan Facility is set forth opposite the name of such Lender
on Schedule 2.01 or in the Assignment and Assumption pursuant to which such
Lender becomes a party hereto, as applicable.

“Applicable Rate” means, from time to time with respect to the Term Loan
Facility, the following percentages per annum based upon the Debt Rating as set
forth below:

Applicable Rate

 

Pricing  

Level  

  

Debt Ratings

S&P/Moody’s

  

Applicable Rate for

Eurocurrency Rate

Loans

 

  

Applicable Rate for

Base Rate Loans

1

   A-/A3 or better    1.000%    0.000%

2

   BBB+/Baa1    1.125%    0.125%

3

   BBB/Baa2    1.250%    0.250%

4

   BBB-/Baa3    1.500%    0.500%

5

   < BBB- /Baa3    1.750%    0.750%

“Debt Rating” means, as of any date of determination, the corporate credit
rating for the Borrower as determined by either S&P or Moody’s (collectively,
the “Debt Ratings”); provided that after the date that the Borrower has received
a corporate credit rating from both S&P and Moody’s, (a) if the respective Debt
Ratings issued by the foregoing rating agencies differ, then the Pricing Level
for the higher of such Debt Ratings shall apply (with the Debt Rating for
Pricing Level 1 being the highest and the Debt Rating for Pricing Level 5 being
the lowest with respect to the Applicable Rate); (b) if the Borrower has only
one Debt Rating, the Pricing Level that corresponds to such Debt Rating shall
apply; and (c) if the Borrower does not have any Debt Rating, the lowest Pricing
Level shall apply; provided that if there is no Debt Rating as a result of both
S&P and Moody’s (or their successors) ceasing to issue ratings generally, the
Debt Rating in effect immediately prior to the Borrower no longer having a Debt
Rating shall apply until the Borrower and the Administrative Agent negotiate in
good faith to amend this definition to reflect an alternative method of
determining the Applicable Rates.

 

5



--------------------------------------------------------------------------------

Each change in the Applicable Rate resulting from a publicly announced change in
the Debt Rating shall be effective during the period commencing on the date of
the public announcement thereof and ending on the date immediately preceding the
effective date of the next such change.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Arrangers” mean J.P. Morgan Securities LLC, The Bank of Tokyo-Mitsubishi UJF,
Ltd., Regions Capital Markets and U.S. Bank National Association in their
capacity as joint lead arrangers and bookrunners.

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 10.06(b)), and accepted by the Administrative Agent, in substantially
the form of Exhibit D or any other form approved by the Administrative Agent.

“Attributable Indebtedness” means, on any date, (a) in respect of any capital
lease of any Person, the capitalized amount thereof that would appear as a
liability on a balance sheet of such Person prepared as of such date in
accordance with GAAP, and (b) in respect of any Synthetic Lease Obligation, the
capitalized amount of the remaining lease payments under the relevant lease that
would appear on a balance sheet of such Person prepared as of such date in
accordance with GAAP if such lease were accounted for as a capital lease.

“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof; provided, further, that
such ownership interest does not result in or provide such Person with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by JPMorgan Chase Bank as
its “prime rate” and (c) the Eurocurrency Rate that would be calculated as of
such day (or, if such day is not a Business Day, as of the immediately preceding
Business Day) in respect of a proposed Eurocurrency Rate Loan with a one-month
Interest Period plus 1% per annum. The “prime rate” is a rate set by JPMorgan
Chase Bank based upon various factors including JPMorgan Chase Bank’s costs and
desired return, general economic conditions and other factors, and is used as a
reference point for pricing some loans, which may be priced at, above, or below
such announced rate. Any change in such rate announced by JPMorgan Chase Bank
shall take effect at the opening of business on the day specified in the public
announcement of such change.

“Base Rate Loan” means a Term Loan that bears interest based on the Base Rate.

 

6



--------------------------------------------------------------------------------

“Book Value” means, at any date of determination with respect to any asset, the
value thereof as the same would be reflected on a balance sheet as at such time
in accordance with GAAP.

“Borrower” has the meaning specified in the introductory paragraph hereto.

“Borrower Materials” has the meaning specified in Section 6.02.

“Borrowing” means a borrowing consisting of simultaneous Term Loans of the same
Type and, in the case of Eurocurrency Rate Loans, having the same Interest
Period, made by each of the Lenders pursuant to Section 2.01 and as the same may
be continued or converted as provided in Section 2.02.

“Borrowing Date” means the Closing Date.

“Borrowing Notice” means a written notice in respect of a Borrowing, which shall
be substantially in the form of Exhibit A.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located;
provided, however, when used in connection with a Eurocurrency Rate Loan the
term “Business Day” shall also exclude any day on which banks are not open for
international business (including dealings in Dollar deposits) in the London
interbank market.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority.

“Change of Control” means an event or series of events by which:

(a)        any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, but excluding any employee benefit
plan of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Securities Exchange Act of 1934, except that a person or group shall be deemed
to have “beneficial ownership” of all securities that such person or group has
the right to acquire, whether such right is exercisable immediately or only
after the passage of time (such right, an “option right”)), directly or
indirectly, of 25% or more of the equity securities of the Borrower entitled to
vote for members of the board of directors or equivalent governing body of the
Borrower on a fully-diluted basis (and taking into account all such securities
that such person or group has the right to acquire pursuant to any option
right); or

(b)        during any period of 12 consecutive months, a majority of the members
of the board of directors or other equivalent governing body of the Borrower
cease to be composed of individuals (x) who were members of that board or
equivalent governing body on the first day of such period, (y) whose election or
nomination to that board or equivalent governing body was approved by
individuals referred to in clause (x) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (z) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (x) and
(y) above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body.

 

7



--------------------------------------------------------------------------------

“Closing Date” means the first date all the conditions precedent in Section 4.02
are satisfied or waived in accordance with Section 10.01.

“Code” means the Internal Revenue Code of 1986.

“Commitment Fee” has the meaning specified in Section 2.11(a).

“Compliance Certificate” means a certificate substantially in the form of
Exhibit C.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated EBITDA” means, as of any date of determination and without
duplication, an amount equal to Consolidated Net Income of the Borrower and its
Subsidiaries on a consolidated basis for the most recently completed Measurement
Period plus (a) the following to the extent deducted in calculating such
Consolidated Net Income: (i) Consolidated Interest Charges for such period,
(ii) the provision for Federal, state, local and foreign income taxes payable by
the Borrower and its Subsidiaries for such period, (iii) depreciation and
amortization expense for such period, (iv) all non-cash items decreasing
Consolidated Net Income for such period, (v) restructuring costs, reserves and
integration costs incurred in connection with acquisitions after September 10,
2012, project start-up costs, costs related to the closure and/or consolidation
of facilities, and retention, recruiting, relocation, severance and signing
bonuses and expenses, and (vi) any non-recurring expenses or charges related to
any issuance of Equity Interest, any Investment, any acquisition, Disposition,
casualty event, recapitalization or the incurrence or repayment of Indebtedness
permitted to be incurred hereunder (including a refinancing thereof) and any
amendment or modification to the terms of any such transactions, in each case,
whether or not consummated; provided that the aggregate amount added back
pursuant to clauses (v) and (vi) shall not exceed an amount equal to 7.5% of
Consolidated EBITDA for the period of determination, and minus (b) the following
to the extent included in calculating such Consolidated Net Income: (i) Federal,
state, local and foreign income tax credits of the Borrower and its Subsidiaries
for such period and (ii) all non-cash items increasing Consolidated Net Income
for such period.

“Consolidated EBITDAR” means, as of any date of determination and without
duplication, an amount equal to Consolidated EBITDA for the most recently
completed Measurement Period plus, to the extent deducted in calculating such
Consolidated Net Income, Rental Expenses for such period.

“Consolidated Fixed Charge Coverage Ratio” means, as of any date of
determination, the ratio of (a) Consolidated EBITDAR for the most recently
completed Measurement Period to (b) Consolidated Interest Charges plus Rental
Expenses for the most recently completed Measurement Period.

“Consolidated Funded Indebtedness” means, as of any date of determination, for
the Borrower and its Subsidiaries on a consolidated basis, and without
duplication, the sum of (a) the outstanding principal amount of all obligations,
whether current or long-term, for borrowed money (including, as applicable,
Obligations hereunder) and all obligations evidenced by bonds, debentures,
notes, loan agreements or other similar instruments, (b) all purchase money
Indebtedness, (c) all direct obligations arising under letters of credit
(including standby and commercial), bankers’ acceptances, bank guaranties,
surety bonds and similar instruments, (d) all obligations in respect of the
deferred purchase price of property or services (other than trade accounts
payable in the ordinary course of business), (e) all Attributable Indebtedness
in respect of capital leases and Synthetic Lease Obligations, (f) all Guarantees
with respect to outstanding Indebtedness of the types specified in clauses (a)
through (e) above of Persons other than the Borrower or any Subsidiary, and
(g) all other Indebtedness of a Person other than the Borrower or any
Subsidiary, which Indebtedness is (x) of the types referred to in clauses (a)
through (f) above and (y) recourse to the Borrower or any Subsidiary.

 

8



--------------------------------------------------------------------------------

“Consolidated Interest Charges” means, as of any date of determination, with
respect to the Borrower and its Subsidiaries on a consolidated basis for the
most recently completed Measurement Period, the sum of (a) all interest, premium
payments, debt discount, fees, charges and related expenses of the Borrower and
its Subsidiaries in connection with borrowed money (including capitalized
interest) or in connection with the deferred purchase price of assets, in each
case to the extent treated as interest in accordance with GAAP, and (b) the
portion of rent expense of the Borrower and its Subsidiaries with respect to
such period under capital leases that is treated as interest in accordance with
GAAP.

“Consolidated Leverage Ratio” means, as of any date of determination, the ratio
of (a) Consolidated Funded Indebtedness as of such date to (b) Consolidated
EBITDA.

“Consolidated Net Income” means, at any date of determination, for the Borrower
and its Subsidiaries on a consolidated basis, the net income of the Borrower and
its Subsidiaries for the most recently completed Measurement Period; provided
that Consolidated Net Income shall exclude (a) extraordinary gains and
extraordinary losses for such Measurement Period, (b) the net income of any
Subsidiary during such Measurement Period to the extent that the declaration or
payment of dividends or similar distributions by such Subsidiary of such income
is not permitted by operation of the terms of its Organization Documents or any
agreement, instrument or Law applicable to such Subsidiary during such
Measurement Period; provided that the determination of Consolidated Net Income
shall include (i) the amount of any cash dividends or other cash distributions
actually paid to the Borrower or any Subsidiary during such period in accordance
with applicable law and (ii) the amount of the Borrower’s equity in any net loss
of any such Subsidiary for such Measurement Period; and (c) any income (or loss)
for such Measurement Period of any Person if such Person is not a Subsidiary,
except that the Borrower’s equity in the net income of any such Person for such
Measurement Period shall be included in Consolidated Net Income up to the
aggregate amount of cash actually distributed by such Person during such
Measurement Period to the Borrower or a Subsidiary as a dividend or other
distribution (and in the case of a dividend or other distribution to a
Subsidiary, such Subsidiary is not precluded from further distributing such
amount to the Borrower as described in clause (b) of this proviso).

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Core Counterparty” has the meaning specified in the definition of “Target
Material Adverse Effect”.

“Debt Rating” has the meaning specified in the definition of “Applicable Rate.”

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

 

9



--------------------------------------------------------------------------------

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

“Default Rate” means an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate, if any, applicable to Base Rate Loans plus (iii) 2% per annum;
provided, however, that with respect to a Eurocurrency Rate Loan, the Default
Rate shall be an interest rate equal to the interest rate (including any
Applicable Rate) otherwise applicable to such Loan plus 2% per annum.

“Defaulting Lender” means, subject to Section 2.19(c), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within one Business Day of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent or any Lender any other
amount required to be paid by it hereunder within one Business Day of the date
when due, (b) has notified the Borrower or the Administrative Agent in writing
that it does not intend to comply with its funding obligations hereunder, or has
made a public statement to that effect (unless such writing or public statement
relates to such Lender’s obligation to fund a Loan hereunder and states that
such position is based on such Lender’s determination that a condition precedent
to funding (which condition precedent, together with any applicable default,
shall be specifically identified in such writing or public statement) cannot be
satisfied), (c) has failed, within three Business Days after written request by
the Administrative Agent or the Borrower, to confirm in writing to the
Administrative Agent and the Borrower that it will comply with its prospective
funding obligations hereunder (provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by the Administrative Agent and the Borrower), or (d) has, or has a
Lender Parent that has, become the subject of a Bankruptcy Event. Any
determination by the Administrative Agent that a Lender is a Defaulting Lender
under any one or more of clauses (a) through (d) above shall be conclusive and
binding absent manifest error, and such Lender shall be deemed to be a
Defaulting Lender (subject to Section 2.19(c)) upon delivery of written notice
of such determination to the Borrower and each Lender.

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith.

“Documentation Agent” means each of Regions Bank and U.S. Bank, National
Association in its capacity as a documentation agent under any of the Loan
Documents, or any successor documentation agent.

“Dollar” and “$” mean lawful money of the United States.

“Effective Date” means the first date that all the conditions precedent set
forth in Section 4.01 are satisfied.

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.06(b)(iii), (v) and (vi) (subject to such consents, if
any, as may be required under Section 10.06(b)(iii)).

“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.

 

10



--------------------------------------------------------------------------------

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any of its respective Subsidiaries
directly or indirectly resulting from or based upon (a) violation of any
Environmental Law, (b) the generation, use, handling, transportation, storage,
treatment or disposal of any Hazardous Materials, (c) exposure to any Hazardous
Materials, (d) the release or threatened release of any Hazardous Materials into
the environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

“ERISA” means the Employee Retirement Income Security Act of 1974.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code or Section 302 of ERISA).

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by the Borrower or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete or
partial withdrawal by the Borrower or any ERISA Affiliate from a Multiemployer
Plan or notification that a Multiemployer Plan is, or is expected to be,
insolvent (within the meaning of Section 4245 of ERISA), in reorganization
(within the meaning of Section 4241 of ERISA), or in endangered or critical
status (within the meaning of Section 432 of the Code or Section 305 of ERISA);
(d) the filing of a notice of intent to terminate, the treatment of a Plan
amendment as a termination under Section 4041 or 4041A of ERISA, or the
commencement of proceedings by the PBGC to terminate a Pension Plan or
Multiemployer Plan; (e) an event or condition which constitutes grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan or Multiemployer Plan; (f) the determination that
any Pension Plan is, or is expected to be, in “at risk” status (within the
meaning of Section 430 of the Code or Section 303 of ERISA); (g) the imposition
of any liability under Title IV of ERISA, other than for PBGC premiums due but
not delinquent under Section 4007 of ERISA, upon the Borrower or any ERISA
Affiliate; (h) any failure by any Pension Plan to satisfy the minimum funding
standards (within the meaning of Section 412 or 430 of the Code or Section 302
of ERISA) applicable to such Pension Plan, whether or not waived; or (i) with
respect to any Foreign Plan, the failure to register or loss of good standing
with applicable regulatory authorities of any such Foreign Plan required to be
registered.

“Eurocurrency Base Rate” means, with respect to each day during each Interest
Period pertaining to a Eurocurrency Rate Loan, the rate per annum determined on
the basis of the rate for

 

11



--------------------------------------------------------------------------------

deposits in Dollars for a period equal to such Interest Period commencing on the
first day of such Interest Period appearing on the Reuters Screen LIBOR01 Page
as of 11:00 a.m., London time, two Business Days prior to the beginning of such
Interest Period. If such rate is not available at such time for any reason, then
the “Eurocurrency Base Rate” for such Interest Period shall be determined by
reference to such other comparable publicly available service for displaying
eurodollar rates as may be agreed upon by the Administrative Agent and the
Borrower or, in the absence of such availability or agreement, by reference to
the rate at which deposits in the relevant currency and for a maturity
comparable to such Interest Period are offered by the principal London office of
the Administrative Agent in immediately available funds in the London interbank
market at approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period.

“Eurocurrency Rate” means, with respect to each day during each Interest Period
pertaining to a Eurocurrency Rate Loan, a rate per annum determined for such day
in accordance with the following formula:

 

 

Eurocurrency Base Rate

          1.00 - Eurocurrency Reserve Requirements        

“Eurocurrency Rate Loan” means a Loan that bears interest at a rate based on the
Eurocurrency Rate.

“Eurocurrency Reserve Requirements” means, for any day as applied to a
Eurocurrency Rate Loan, the aggregate (without duplication) of the maximum rates
(expressed as a decimal fraction) of reserve requirements in effect on such day
(including basic, supplemental, marginal and emergency reserves) under any
regulations of the FRB or other Governmental Authority having jurisdiction with
respect thereto dealing with reserve requirements prescribed for eurocurrency
funding (currently referred to as “Eurocurrency Liabilities” in Regulation D of
the FRB) maintained by a member bank of the Federal Reserve System.

“Event of Default” has the meaning specified in Section 8.01.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
the Administrative Agent or any Lender or required to be withheld or deducted
from a payment to any such Person: (a) Taxes imposed on or measured by net
income (however denominated), franchise Taxes, and branch profits Taxes, in each
case, (i) imposed as a result of such Person being organized under the laws of,
or having its principal office or, in the case of any Lender, its applicable
Lending Office located in, the jurisdiction imposing such Tax (or any political
subdivision thereof) or (ii) that are Other Connection Taxes, (b) in the case of
a Lender, U.S. federal withholding Taxes imposed on amounts payable to or for
the account of such Lender with respect to an applicable interest in a Loan or
Term Loan Commitment pursuant to a law in effect on the date on which (i) such
Lender acquires such interest in the Loan or Term Loan Commitment (other than
pursuant to an assignment request by the Borrower under Section 10.13) or
(ii) such Lender changes its Lending Office, except in each case to the extent
that, pursuant to Section 3.01, amounts with respect to such Taxes were payable
either to such Lender’s assignor immediately before such Lender became a party
hereto or to such Lender immediately before it changed its Lending Office,
(c) Taxes attributable to the Administrative Agent’s or any Lender’s failure to
comply with Section 3.01(f) and (d) any U.S. federal withholding Taxes imposed
under FATCA.

“Existing Credit Agreement” means the Credit Agreement dated as of September 10,
2012, by and among the Borrower, the financial institutions party thereto as
lenders, JPMorgan Chase Bank as administrative agent and the other parties
thereto.

 

12



--------------------------------------------------------------------------------

“Expiration Date” means the date that is the earliest of (i) October 31, 2013,
(ii) the closing of the Acquisition without the use of the Term Loan Facility
and (iii) the termination or public abandonment of the Merger Agreement prior to
the closing of the Acquisition.

“Facility” means the Term Loan Facility.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the immediately preceding Business Day as so published on the next succeeding
Business Day, and (b) if no such rate is so published on such next succeeding
Business Day, the Federal Funds Rate for such day shall be the average rate
(rounded upward, if necessary, to a whole multiple of 1/100 of 1%) charged to
JPMorgan Chase Bank on such day on such transactions as determined by the
Administrative Agent.

“Fee Letters” means the letter agreement, dated March 12, 2013, among the
Borrower, J.P. Morgan Securities LLC and JPMorgan Chase Bank, N.A. and the
letter agreement, dated March 12, 2013, between the Borrower and The Bank of
Tokyo-Mitsubishi UJF, Ltd.

“Foreign Lender” means any Lender that is not a “United States Person” as
defined in Section 7701(a)(30) of the Code.

“Foreign Plan” means each Plan that is not subject to US law and is maintained
or contributed to by the Borrower or any ERISA Affiliate.

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

 

13



--------------------------------------------------------------------------------

“Guarantee” means, as to any Person, any (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness payable or performable by another Person (the
“primary obligor”) in any manner, whether directly or indirectly, and including
any obligation of such Person, direct or indirect, (i) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness,
(ii) to purchase or lease property, securities or services for the purpose of
assuring the obligee in respect of such Indebtedness of the payment or
performance of such Indebtedness, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness, or (iv) entered into for the purpose of assuring in
any other manner the obligee in respect of such Indebtedness of the payment or
performance thereof or to protect such obligee against loss in respect thereof
(in whole or in part), or (b) any Lien on any assets of such Person securing any
Indebtedness of any other Person, whether or not such Indebtedness is assumed by
such Person (or any right, contingent or otherwise, of any holder of such
Indebtedness to obtain any such Lien). The amount of any Guarantee shall be
deemed to be an amount equal to the stated or determinable amount of the related
primary obligation, or portion thereof, in respect of which such Guarantee is
made or, if not stated or determinable, the maximum reasonably anticipated
liability in respect thereof as determined by the guaranteeing Person in good
faith. The term “Guarantee” as a verb has a corresponding meaning.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

(a)        all obligations of such Person for borrowed money and all obligations
of such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;

(b)        the maximum amount of all direct or contingent obligations of such
Person arising under letters of credit (including standby and commercial),
bankers’ acceptances, bank guaranties, surety bonds and similar instruments;

(c)        net obligations of such Person under any Swap Contract due and
payable at the time of determination;

(d)        all obligations of such Person to pay the deferred purchase price of
property or services (other than trade accounts payable in the ordinary course
of business);

(e)        indebtedness (excluding prepaid interest thereon) secured by a Lien
on property owned or being purchased by such Person (including indebtedness
arising under conditional sales or other title retention agreements), whether or
not such indebtedness shall have been assumed by such Person or is limited in
recourse;

 

14



--------------------------------------------------------------------------------

(f)        all Attributable Indebtedness in respect of capital leases and
Synthetic Lease Obligations of such Person;

(g)        all obligations of such Person to purchase, redeem, retire, defease
or otherwise make any payment in respect of any Equity Interest in such Person
or any other Person, valued, in the case of a redeemable preferred interest, at
the greater of its voluntary or involuntary liquidation preference plus accrued
and unpaid dividends, except to the extent such obligations may be satisfied by
the payment of Equity Interests issued by such obligated Person, which Equity
Interests do not constitute Indebtedness; and

(h)        all Guarantees of such Person in respect of any of the foregoing.

For all purposes hereof, the Indebtedness of any Person shall include all other
Indebtedness of the types specified in clauses (a) through (h) above of Persons
other than the Borrower or any Subsidiary, which Indebtedness is (x) of the
types referred to in clauses (a) through (f) above and (y) recourse to the
Borrower or any Subsidiary. For purposes of clause (c) above, the amount of any
net obligation under any Swap Contract on any date of determination shall be the
Swap Termination Value thereof as determined in accordance with clause (a) of
the definition of “Swap Termination Value.”

“Indemnified Taxes” means (a) Taxes other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower under any Loan Document and (b) to the extent not otherwise described
in clause (a), Other Taxes.

“Indemnitee” has the meaning specified in Section 10.04(b).

“Information” has the meaning specified in Section 10.07.

“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the Maturity
Date; provided, however, that if any Interest Period for a Eurocurrency Rate
Loan exceeds three months, the respective dates that fall every three months
after the beginning of such Interest Period shall also be Interest Payment
Dates; and (b) as to any Base Rate Loan, the last Business Day of each March,
June, September and December and the Maturity Date.

“Interest Period” means, as to each Eurocurrency Rate Loan, (i) initially, the
period commencing on the date such Eurocurrency Rate Loan is disbursed or
converted to or continued as a Eurocurrency Rate Loan and (ii) thereafter, each
period commencing on the last day of the immediately preceding Interest Period
applicable to such Eurocurrency Rate Loan and, in the case of either clause
(i) or (ii), ending one, two, three or six months thereafter (or, if available
to all affected Lenders, one week thereafter), as selected by the Borrower in
its Borrowing Notice or such other period that is twelve months or less
requested by the Borrower and consented to by all Lenders; provided that, all of
the foregoing provisions relating to Interest Periods are subject to the
following:

(i)          any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the immediately preceding Business Day;

(ii)         any Interest Period having a duration of more than one week that
begins on the last Business Day of a calendar month (or on a day for which there
is no numerically corresponding day in the calendar month at the end of such
Interest Period) shall end on the last Business Day of the calendar month at the
end of such Interest Period; and

(iii)        no Interest Period shall extend beyond the Maturity Date.

 

15



--------------------------------------------------------------------------------

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of capital stock or other securities of another Person, (b) a loan,
advance or capital contribution to, Guarantee or assumption of debt of, or
purchase or other acquisition of any other debt or equity participation or
interest in, another Person, including any partnership or joint venture interest
in such other Person and any arrangement pursuant to which the investor
Guarantees Indebtedness of such other Person, or (c) the purchase or other
acquisition (in one transaction or a series of transactions) of assets of
another Person that constitute a business unit. For purposes of covenant
compliance, the amount of any Investment shall be the amount actually invested,
without adjustment for subsequent increases or decreases in the value of such
Investment.

“IP Rights” has the meaning specified in Section 5.19.

“IRS” means the United States Internal Revenue Service.

“JPMorgan Chase Bank” means JPMorgan Chase Bank, N.A. and its successors.

“Judgment Currency” has the meaning specified in Section 10.18.

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority.

“Lender” has the meaning specified in the introductory paragraph hereto.

“Lender Parent” means, with respect to any Lender, any Person as to which such
Lender is, directly or indirectly, a Subsidiary.

“Lender Party” has the meaning specified in Section 10.07.

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing).

“Loan” means an extension of credit by a Lender to the Borrower under Article II
in the form of a Term Loan.

“Loan Documents” means this Agreement, each Note and the Fee Letters.

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, assets, liabilities (actual or
contingent), or financial condition of the Borrower and its Subsidiaries, taken
as a whole; or (b) an impairment of material rights and remedies of the
Administrative Agent or any Lender under any Loan Document, or of the ability of
the Borrower to perform its material obligations under any Loan Document.

 

16



--------------------------------------------------------------------------------

“Material Disposition” has the meaning specified in Section 7.04.

“Material Investment” has the meaning specified in Section 7.02.

“Material Subsidiary” means a “significant subsidiary” as such term is defined
in Regulation S-X, 17 C.F.R. §210.

“Maturity Date” means the date that is the fifth anniversary of the Closing
Date; provided, however, that, in each case, if such date is not a Business Day,
the Maturity Date shall be the immediately preceding Business Day.

“Maximum Rate” has the meaning specified in Section 10.09.

“Measurement Period” means, at any date of determination, the most recently
completed four fiscal quarters of the Borrower.

“Merger Agreement” has the meaning assigned to such term in the preamble hereto.

“Merger Subsidiary” has the meaning assigned to such term in the preamble
hereto.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.

“Negative Pledge” has the meaning specified in Section 7.01(a).

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

“Note” means a Term Note.

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, the Borrower arising under any Loan Document or
otherwise with respect to any Loan, whether direct or indirect (including those
acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising and including interest and fees that accrue after
the commencement by or against the Borrower or any Affiliate thereof of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding.

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in

 

17



--------------------------------------------------------------------------------

connection with its formation or organization with the applicable Governmental
Authority in the jurisdiction of its formation or organization and, if
applicable, any certificate or articles of formation or organization of such
entity.

“Other Connection Taxes” means, with respect to the Administrative Agent or a
Lender, as applicable, Taxes imposed as a result of a present or former
connection between such Person and the jurisdiction imposing such Tax (other
than connections arising from such Person having executed, delivered, become a
party to, performed its obligations under, received payments under, received or
perfected a security interest under, engaged in any other transaction pursuant
to or enforced any Loan Document, or sold or assigned an interest in any Loan or
Loan Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 10.13).

“Outstanding Amount” means with respect to Term Loans, on any date, the
aggregate outstanding principal amount thereof after giving effect to any
prepayments or repayments of Term Loans occurring on such date.

“Participant” has the meaning specified in Section 10.06(d).

“Participant Register” has the meaning specified in Section 10.06(d).

“Patriot Act” has the meaning specified in Section 10.17.

“PBGC” means the Pension Benefit Guaranty Corporation.

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by the Borrower or
any ERISA Affiliate or to which the Borrower or any ERISA Affiliate contributes
or has an obligation to contribute, or in the case of a multiple employer or
other plan described in Section 4064(a) of ERISA, has made contributions at any
time during the immediately preceding five plan years.

“Permitted Disposition” means the following Dispositions, so long as no Event of
Default exists immediately after giving effect thereto:

 

  (a)

Dispositions of obsolete or worn out property, whether now owned or hereafter
acquired, in the ordinary course of business;

 

  (b)

Dispositions of inventory in the ordinary course of business;

 

  (c)

Dispositions of equipment or real property to the extent that (i) such property
is exchanged for credit against the purchase price of similar replacement
property or (ii) the proceeds of such Disposition are reasonably promptly
applied to the purchase price of such replacement property;

 

18



--------------------------------------------------------------------------------

  (d)

Dispositions of property by any Subsidiary in compliance with Section 7.07
(i) to the Borrower or (ii) to a wholly-owned Subsidiary;

 

  (e)

Dispositions in the form of Investments to the extent permitted under
Section 7.02;

 

  (f)

Dispositions in the form of leases, licenses or subleases of property in the
ordinary course of business and which do not materially interfere with the
business of the Borrower and its Subsidiaries; and

 

  (g)

Dispositions in the form of assignments and licenses of IP Rights of the
Borrower and its Subsidiaries in the ordinary course of business.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA), whether or not subject to ERISA, established by the
Borrower or, with respect to any such plan that is subject to Section 412 of the
Code or Title IV of ERISA, any ERISA Affiliate.

“Platform” has the meaning specified in Section 6.02.

“Public Lender” has the meaning specified in Section 6.02.

“Register” has the meaning specified in Section 10.06(c).

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.

“Rental Expenses” means, for any period, for the Borrower and its Subsidiaries
on a consolidated basis, the sum of all rentals payable under leases of real,
personal, or mixed property.

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.

“Representatives” has the meaning specified in Section 10.07.

“Required Lenders” means, as of any date of determination (i) on or prior to the
Closing Date, Lenders holding more than 50% of the sum of the aggregate
outstanding Term Loan Commitments and (ii) after the Closing Date, Lenders
holding more than 50% of the Total Outstandings; provided that in each case the
portion of the Term Loan Commitments and/or Total Outstandings held or deemed
held by any Defaulting Lender shall be excluded for purposes of making a
determination of Required Lenders.

“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer, assistant treasurer or chief accounting officer of
the Borrower. Any document delivered hereunder that is signed by a Responsible
Officer of the Borrower shall be conclusively presumed to have been authorized
by all necessary corporate, partnership and/or other action on the part of the
Borrower and such Responsible Officer shall be conclusively presumed to have
acted on behalf of the Borrower.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other Equity
Interest of the Borrower or any Subsidiary, or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination of any such capital stock or other Equity Interest, or on account of
any return of capital to the Borrower’s stockholders, partners or members (or
the equivalent Person thereof).

 

19



--------------------------------------------------------------------------------

“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of The
McGraw-Hill Companies, Inc. and any successor thereto.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Solvent” and “Solvency” mean, with respect to any Person, on any date of
determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they mature, (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s property would constitute an unreasonably small capital, and
(e) such Person is able to pay its debts and liabilities, contingent obligations
and other commitments as they mature in the ordinary course of business. The
amount of contingent liabilities at any time shall be computed as the amount
that, in the light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability.

“Specified Indebtedness” means the following indebtedness of the Borrower and
its subsidiaries: (i) the Yen-denominated term loan facility (¥2 billion) for
Total System Services Holding Europe LP from Royal Bank of Scotland, and
(ii) capital leases and purchase money financing obligations in the ordinary
course of business.

“Specified Merger Agreement Representations” means such of the representations
made by the Target (or its affiliates) in the Merger Agreement as are material
to the interests of the Lenders, but only to the extent that the accuracy of any
such representation is a condition to the Borrower’s (or its affiliates’)
obligations to close under the Merger Agreement or the Borrower has the right to
terminate its (or its affiliates’) obligations under the Merger Agreement as a
result of a breach of such representations in the Merger Agreement.

“Specified Representations” means the representations and warranties contained
in Sections 5.01(a) and (b)(ii), 5.02(a) and (c) (in the case of clause (c),
with respect to no conflicts in any material respect) 5.04, 5.14, 5.15, 5.18 and
5.21 (in the case of clause (i) of Section 5.21 and the last sentence thereof,
as to compliance in all material respects by the Borrower and its Subsidiaries,
other than the Target and its Subsidiaries) of this Agreement.

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Borrower.

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar

 

20



--------------------------------------------------------------------------------

transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

“Syndication Agent” means The Bank of Tokyo-Mitsubishi UFJ, Ltd. in its capacity
as a syndication agent under any of the Loan Documents, or any successor
syndication agent.

“Synthetic Lease Obligation” means the monetary obligation of a Person under
(a) a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).

“Target” has the meaning assigned to such term in the preamble hereto.

“Target Material Adverse Effect” means any event, change, circumstance, effect,
occurrence, condition, state of facts or development, either individually or in
the aggregate with any such other item, that is materially adverse to (I) the
business, assets, liabilities, condition (financial or other) or results of
operations of the Target and its subsidiaries taken as a whole, or (II) the
ability of the Target to consummate the transactions contemplated by the Merger
Agreement, other than, in each case, any event, change, circumstance, effect,
occurrence, condition, state of facts or development (individually or in the
aggregate) arising out of or resulting from (a) a decrease in the market price
or the trading volume of shares of Common Stock (as defined in the Merger
Agreement), in and of itself, or any failure by the Target to meet any published
public estimates of the Target’s revenue, earnings or other financial
performance or results of operations for any period, in and of itself, or any
failure by the Target to meet any internal budgets, plans or forecasts of its
revenues, earnings or other financial performance or results of operations, in
and of itself (but not, in each case, the facts or occurrences giving rise or
contributing to any such changes or failures, which may be taken into account in
determining whether there is a Target Material Adverse Effect), (b) general
political, tax, economic or business conditions in the United States or any
country or region in the world in which the Target or any of its subsidiaries
does business, or any changes therein, or general financial, securities, credit
or capital market conditions, including interest rates or exchange rates, or any
changes therein, and including, in each case, any such event, change,
circumstance, effect, occurrence, condition, state of facts or development
arising out of or resulting from acts of war (whether or not declared) or the
commencement, continuation or escalation of a war, acts of armed hostility or
terrorism, (c) changes in U.S. GAAP, applicable law or authoritative
interpretations thereof, (d) any change or effect generally affecting the
industries or business segments in which the Target operates, (e) any hurricane,
earthquake, flood or other natural disasters or acts of God, (f) any change or
effect attributable to the execution or announcement of the Merger Agreement or
the

 

21



--------------------------------------------------------------------------------

performance of the Target’s express obligations thereunder (including compliance
with the covenants set forth therein), other than the termination of
relationships with any person or group or related persons (each, a “Core
Counterparty”) under the Contracts (as defined in the Merger Agreement) with
each such Core Counterparty set forth on Section 3.1 of the Disclosure Schedule
to the Merger Agreement, or (2) any inaccuracy or breach of the representation
set forth in Section 3.4(b) of the Merger Agreement or (g) the performance by
the Borrower or any of its Affiliates (as defined in the Merger Agreement) of
their express obligations under the Merger Agreement, provided that any event,
change, circumstance, effect, occurrence, condition, state of facts or
development arising out of or resulting from the matters described in
(b) through (e) of this definition shall not be excluded to the extent that such
event, change, circumstance, effect, occurrence, condition, state of facts or
development disproportionately and adversely affects the Target as compared to
other persons engaged in the businesses in which the Target engages.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Term Loan” means an advance in Dollars made by a Lender under the Term Loan
Facility.

“Term Loan Commitment” means, as to each Lender, its obligation to make a Term
Loan to the Borrower pursuant to Section 2.01, in an amount not to exceed the
amount set forth opposite such Lender’s name on Schedule 2.01 under the caption
“Term Loan Commitment” or opposite such caption in the Assignment and Assumption
pursuant to which such Lender becomes a party hereto, as applicable, as such
amount may be adjusted from time to time in accordance with this Agreement.

“Term Loan Facility” means, at any time, (a) on or prior to the Closing Date,
the aggregate amount of the Term Loan Commitments at such time, and
(b) thereafter, the aggregate principal amount of the Term Loans of all Lenders
outstanding at such time.

“Term Note” means a promissory note made by the Borrower in favor of a Lender
evidencing the Term Loan made by such Lender, substantially in the form of
Exhibit B.

“Threshold Amount” means $50,000,000.

“Total Outstandings” means the aggregate Outstanding Amount of all Term Loans.

“Transactions” means, collectively, the Acquisition, the entering into and
funding of the Term Loan Facility and other Indebtedness the proceeds of which
are used to fund a portion of the Acquisition and to repay certain obligations
of the Target and its subsidiaries, and to pay fees and expenses related
thereto, and all related transactions.

“Type” means, with respect to a Term Loan, its character as a Base Rate Loan or
a Eurocurrency Rate Loan.

“Unfunded Pension Liability” means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined in accordance with the assumptions used for
funding the Pension Plan pursuant to Section 412 of the Code for the applicable
plan year.

“United States” and “U.S.” mean the United States of America.

 

22



--------------------------------------------------------------------------------

“Withholding Agent” means the Borrower and the Administrative Agent, as
applicable.

1.02.    Other Interpretive Provisions. With reference to this Agreement and
each other Loan Document, unless otherwise specified herein or in such other
Loan Document:

(a)       The definitions of terms herein shall apply equally to the singular
and plural forms of the terms defined. Whenever the context may require, any
pronoun shall include the corresponding masculine, feminine and neuter forms.
The words “include,” “includes” and “including” shall be deemed to be followed
by the phrase “without limitation.” The word “will” shall be construed to have
the same meaning and effect as the word “shall.” Unless the context requires
otherwise, (i) any definition of or reference to any agreement, instrument or
other document (including any Organization Document) shall be construed as
referring to such agreement, instrument or other document as from time to time
amended, supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “herein,” “hereof” and
“hereunder,” and words of similar import when used in any Loan Document, shall
be construed to refer to such Loan Document in its entirety and not to any
particular provision thereof, (iv) all references in a Loan Document to
Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, the Loan Document in
which such references appear, (v) any reference to any law shall include all
statutory and regulatory provisions consolidating, amending, replacing or
interpreting such law and any reference to any law or regulation shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time, and (vi) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.

(b)       In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

(c)       Section headings herein and in the other Loan Documents are included
for convenience of reference only and shall not affect the interpretation of
this Agreement or any other Loan Document.

1.03.    Accounting Terms and Calculations.

(a)       Generally.    All accounting terms not specifically or completely
defined herein shall be construed in conformity with, and all financial data
(including financial ratios and other financial calculations) required to be
submitted pursuant to this Agreement shall be prepared in conformity with, GAAP
applied on a consistent basis, as in effect from time to time, applied in a
manner consistent with that used in preparing the most recent audited financial
statements of the Borrower and its Subsidiaries and the Target and its
Subsidiaries referenced in Section 4.02(h)(i), except as otherwise specifically
prescribed herein. For the avoidance of doubt, for purposes of calculating any
financial ratio as used in the financial covenants set forth in Section 7.09, if
at any time during the applicable Measurement Period for such financial
covenant, the Borrower or any Subsidiary shall have consummated the Acquisition
or other purchase or acquisition (including through a merger or consolidation)
of all of (or, to the extent the applicable Person becomes a Subsidiary, a
majority of) the equity interests of another Person or all or substantially all
of the property, assets or business of another Person or of the assets
constituting a business unit, line of business or division of another Person,
then such financial ratio shall be determined after giving pro forma effect to
the Acquisition or other purchase or acquisition (including any Consolidated
EBITDA, Consolidated EBITDAR, Indebtedness, Consolidated Interest Charges or
Rental Expenses acquired, incurred or assumed in connection therewith) as if
such transaction had occurred on the first day of such Measurement Period.

 

23



--------------------------------------------------------------------------------

(b)       Changes in GAAP.  If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Borrower or the Required Lenders shall so request, the
Administrative Agent, the Lenders and the Borrower shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such change in GAAP (subject to the approval of the Required Lenders);
provided that, until so amended, (i) such ratio or requirement shall continue to
be computed in accordance with GAAP prior to such change therein and (ii) the
Borrower shall provide to the Administrative Agent and the Lenders financial
statements and other documents required under this Agreement or as reasonably
requested hereunder setting forth a reconciliation between calculations of such
ratio or requirement made before and after giving effect to such change in GAAP.

1.04.    Rounding.  Any financial ratios required to be maintained by the
Borrower pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).

1.05.    Times of Day.  Unless otherwise specified, all references herein to
times of day shall be references to Eastern time (daylight or standard, as
applicable).

ARTICLE II.

THE COMMITMENTS AND TERM LOANS

2.01.    Term Loan Borrowing.   Subject to the terms and conditions set forth
herein, each Lender severally agrees to make a single loan to the Borrower on
the Closing Date in Dollars in an amount not to exceed such Lender’s Term Loan
Commitment. The Borrowing shall consist of Term Loans made simultaneously by the
Lenders in accordance with their respective Applicable Percentage of the Term
Loan Facility. Amounts borrowed under this Section 2.01 and repaid or prepaid
may not be reborrowed. Term Loans may be Base Rate Loans or Eurocurrency Rate
Loans, as further provided herein.

2.02.    Borrowings, Conversions and Continuations of Loans.

(a)       Each Term Loan Borrowing, each conversion of Term Loans from one Type
to the other, and each continuation of Eurocurrency Rate Loans shall be made
upon the Borrower’s irrevocable notice to the Administrative Agent, which may be
given by telephone. Each such notice must be received by the Administrative
Agent not later than (i) in the case of any Borrowing of, conversion to or
continuation of Eurocurrency Rate Loans or of any conversion of Eurocurrency
Rate Loans to Base Rate Loans, 11:00 a.m. three Business Days prior to the
requested date of such Borrowing, conversion or continuation, and (ii) in the
case of any Borrowing of Base Rate Loans, 11:00 a.m. on the requested date of
such Borrowing; provided, however, that if the Borrower wishes to request
Eurocurrency Rate Loans having an Interest Period other than one, two, three or
six months in duration as provided in the definition of “Interest Period,” the
applicable notice must be received by the Administrative Agent not later than
11:00 a.m. four Business Days prior to the requested date of such Borrowing,
conversion or continuation, whereupon the Administrative Agent shall give prompt
notice to the Lenders of such request and determine whether the requested
Interest Period is acceptable to all of them. Not later than 11:00 a.m. three
Business Days before the requested date of such Borrowing, conversion or
continuation, the Administrative Agent shall notify the Borrower (which notice
may be by telephone) whether or not the

 

24



--------------------------------------------------------------------------------

requested Interest Period has been consented to by all the Lenders. Each
telephonic notice by the Borrower pursuant to this Section 2.02(a) must be
confirmed promptly by delivery to the Administrative Agent of a written
Borrowing Notice, appropriately completed and signed by a Responsible Officer of
the Borrower. Each Borrowing of, conversion to or continuation of Eurocurrency
Rate Loans shall be in a principal amount of $5,000,000 or a whole multiple of
$500,000 in excess thereof. Each Borrowing of or conversion to Base Rate Loans
shall be in a principal amount of $500,000 or a whole multiple of $100,000 in
excess thereof. Each Borrowing Notice (whether telephonic or written) shall
specify (i) whether the Borrower is requesting the initial Borrowing, a
conversion of Term Loans from one Type to the other, or a continuation of
Eurocurrency Rate Loans, (ii) the requested date of the Borrowing, conversion or
continuation, as the case may be (which shall be a Business Day), (iii) the
principal amount of Loans to be borrowed, converted or continued, (iv) the Type
of Loans to be borrowed or to which existing Term Loans are to be converted and
(v) if applicable, the duration of the Interest Period with respect thereto. If
the Borrower fails to specify a Type of Loan in a Borrowing Notice or if the
Borrower fails to give a timely notice requesting a conversion or continuation,
then the applicable Term Loans shall be made as, or converted to Base Rate
Loans. Any such automatic conversion shall be effective as of the last day of
the Interest Period then in effect with respect to the applicable Eurocurrency
Rate Loans. If the Borrower requests a Borrowing of, conversion to, or
continuation of Eurocurrency Rate Loans in any such Borrowing Notice, but fails
to specify an Interest Period, it will be deemed to have specified an Interest
Period of one month.

(b)       Following receipt of a Borrowing Notice, the Administrative Agent
shall promptly notify each Lender of the amount of its Applicable Percentage
under the Term Loan Facility of the Term Loans and if no timely notice of a
conversion or continuation is provided by the Borrower, the Administrative Agent
shall notify each Lender of the details of any automatic conversion to Base Rate
Loans or Eurocurrency Rate Loans described in the preceding subsection. Each
Lender shall make the amount of its Loan available to the Administrative Agent
in immediately available funds at the Administrative Agent’s Office not later
than 1:00 p.m. on the Business Day specified in the applicable Borrowing Notice.
Upon satisfaction of the applicable conditions set forth in Sections 4.01 and
4.02, the Administrative Agent shall make all funds so received available to the
Borrower in like funds as received by the Administrative Agent either by
(i) crediting the account of the Borrower on the books of JPMorgan Chase Bank
with the amount of such funds or (ii) wire transfer of such funds, in each case
in accordance with instructions provided to (and reasonably acceptable to) the
Administrative Agent by the Borrower.

(c)       The Borrower may elect to convert a Borrowing to a Borrowing of a
different Type or to continue such Borrowing as a Borrowing of the same Type
and, in the case of a Eurocurrency Rate Loan, may elect the Interest Period
therefor, all as provided in this Section. The Borrower may elect different
options with respect to different portions of the affected Borrowing, in which
case each such portion shall be allocated ratably among the relevant Lenders
holding the Loans constituting such Borrowing, and the Loans constituting each
such portion shall be considered a separate Borrowing. Except as otherwise
provided herein, a Eurocurrency Rate Loan may be continued or converted only on
the last day of an Interest Period for such Eurocurrency Rate Loan.
Notwithstanding any contrary provision hereof, if an Event of Default has
occurred and is continuing and the Administrative Agent, at the request of the
Required Lenders, so notifies the Borrower, then, so long as such Event of
Default is continuing (A) no outstanding Borrowing may be converted to or
continued as a Eurocurrency Rate Borrowing and (B) unless repaid, each
Eurocurrency Rate Borrowing shall be converted to a Base Rate Borrowing at the
end of the Interest Period therefor; provided that, notwithstanding the
foregoing, nothing herein shall prevent the exercise of the rights and remedies
provided for in Section 8.02 upon the occurrence of an Event of Default.

(d)       The Administrative Agent shall promptly notify the Borrower and the
Lenders of the interest rate applicable to any Interest Period for Eurocurrency
Rate Loans upon determination of such

 

25



--------------------------------------------------------------------------------

interest rate. At any time that Base Rate Loans are outstanding, the
Administrative Agent shall notify the Borrower and the Lenders of any change in
JPMorgan Chase Bank’s prime rate used in determining the Base Rate promptly
following the public announcement of such change.

(e)       After giving effect to all Borrowings, all conversions of Term Loans
from one Type to the other, all continuations of Term Loans as the same Type,
there shall not be more than five Interest Periods in effect with respect to the
Term Loan Facility.

2.03.    [Reserved].

2.04.    [Reserved].

2.05.    [Reserved].

2.06.    Prepayments.

(a)       The Borrower may, upon notice to the Administrative Agent, at any time
or from time to time voluntarily prepay Term Loans in whole or in part without
premium or penalty; provided that (i) such notice must be received by the
Administrative Agent not later than (A) in the case of prepayment of
Eurocurrency Rate Loans, 11:00 a.m. three Business Days prior to any date of
prepayment and (B) 11:00 a.m. on the date of prepayment of Base Rate Loans;
(ii) any prepayment of Eurocurrency Rate Loans in Dollars shall be in a
principal amount of $1,000,000 or a whole multiple of $100,000 in excess
thereof; and (iii) any prepayment of Base Rate Loans shall be in a principal
amount of $500,000 or a whole multiple of $100,000 in excess thereof or, in each
case, if less, the entire principal amount thereof then outstanding. Each such
notice shall specify the date and amount of such prepayment and the Type(s) of
Loans to be prepaid and, if Eurocurrency Rate Loans are to be prepaid, the
Interest Period(s) of such Loans. The Administrative Agent will promptly notify
each Lender of its receipt of each such notice, and of the amount of such
Lender’s Applicable Percentage of such prepayment. If such notice is given by
the Borrower, the Borrower shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified therein.
Any prepayment of a Eurocurrency Rate Loan shall be accompanied by all accrued
interest on the amount prepaid, together with any additional amounts required
pursuant to Section 3.05. Each such prepayment of the outstanding Loans shall be
paid to the Lenders in accordance with their respective Applicable Percentages
in respect of the Term Loan Facility.

2.07.    Termination or Reduction of Commitments.    (i) Prior to the Closing
Date, the Borrower may terminate or permanently reduce the Term Loan Commitments
in whole or in part without premium or penalty; provided that each reduction of
the Term Loan Commitments shall be in an amount that is an integral multiple of
$5,000,000 and not less than $25,000,000. Any termination or reduction of the
Term Loan Commitments shall be permanent. Each reduction of the Term Loan
Commitments shall be made ratably among the Lenders in accordance with their
respective Term Loan Commitments.

(ii) The Term Loan Commitments shall automatically and permanently terminate in
full upon the earlier to occur of (A) 5:00 p.m., New York City time on the
Expiration Date and (B) the funding of the Term Loans on the Closing Date.

2.08.    [Reserved].

2.09.    Amortization of Term Loans.  The Borrower shall repay the Term Loans to
the Lenders on the last day of each fiscal quarter (starting with the first full
fiscal quarter ending after the Closing Date) an aggregate principal amount of
the Term Loans equal to (i) the aggregate principal amount of the Term Loans
initially made under Section 2.01 multiplied by (ii)(A) 1.25% for each of the
first twelve

 

26



--------------------------------------------------------------------------------

fiscal quarters ending after the Closing Date (starting with the first full
fiscal quarter ending after the Closing Date) and (B) 2.50% for each fiscal
quarter ending thereafter. The remaining principal amount of the Term Loans
outstanding shall be due and payable on the Maturity Date.

2.10.      Interest.

(a)         Subject to the provisions of subsection (b) below,

(i)        each Base Rate Loan shall bear interest on the outstanding principal
amount thereof at a rate per annum equal to the Base Rate plus the Applicable
Rate for Base Rate Loans as in effect from time to time; and

(ii)       each Eurocurrency Rate Loan shall bear interest on the outstanding
principal amount thereof for each Interest Period applicable to such
Eurocurrency Rate Loan at a rate per annum equal to the Eurocurrency Rate for
such Interest Period plus the Applicable Rate for Eurocurrency Rate Loans as in
effect from time to time during such Interest Period.

(b)         (i)       If any amount payable by the Borrower under any Loan
Document is not paid when due (without regard to any applicable grace periods),
whether at stated maturity, by acceleration or otherwise, then upon the request
of the Required Lenders, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.

(ii)       Upon the request of the Required Lenders, while any Event of Default
exists, the Borrower shall pay interest on the principal amount of all
outstanding Obligations hereunder at a fluctuating interest rate per annum at
all times equal to the Default Rate to the fullest extent permitted by
applicable Laws.

(iii)      Accrued and unpaid interest on past due amounts (including interest
on past due interest) shall be due and payable upon demand.

(c)         Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein. Interest hereunder shall be due and payable in accordance with
the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.

2.11.      Fees.

(a)         Commitment Fee.  The Borrower shall pay to the Administrative Agent
for the account of each Lender in accordance with its Applicable Percentage, a
non-refundable commitment fee (the “Commitment Fee”) payable by the Borrower to
each Lender commencing on the Effective Date and ending on the earliest to occur
of (i) the date of termination of the Term Loan Commitments, (ii) the Expiration
Date, and (iii) the Closing Date, calculated at the Applicable Commitment Fee
Rate on the actual daily aggregate amount of Term Loan Commitments as in effect
from time to time hereunder. The Commitment Fee shall be earned and payable in
full on the earliest to occur of (i) the date of termination of the Term Loan
Commitments, (ii) the Expiration Date, and (iii) the Closing Date.

 

27



--------------------------------------------------------------------------------

(b)       Other Fees.    The Borrower shall pay to each Arranger and the
Administrative Agent for their own respective accounts fees in the amounts and
at the times specified in the applicable Fee Letter. Such fees hereunder and
under clause (a) of this Section 2.11 shall be fully earned when paid and shall
not be refundable for any reason whatsoever.

2.12.    Computation of Interest and Fees.    All computations of interest for
Base Rate Loans when the Base Rate is determined by JPMorgan Chase Bank’s “prime
rate” shall be made on the basis of a year of 365 or 366 days, as the case may
be, and actual days elapsed. All other computations of fees and interest shall
be made on the basis of a 360-day year and actual days elapsed (which results in
more fees or interest, as applicable, being paid than if computed on the basis
of a 365-day year). Interest shall accrue on each Loan for the day on which the
Loan is made, and shall not accrue on a Loan, or any portion thereof, for the
day on which the Loan or such portion is paid, provided that any Loan that is
repaid on the same day on which it is made shall, subject to Section 2.14(a),
bear interest for one day. Each determination by the Administrative Agent of an
interest rate or fee hereunder shall be conclusive and binding for all purposes,
absent manifest error.

2.13.    Evidence of Debt.

(a)       The Term Loan made by each Lender shall be evidenced by one or more
accounts or records maintained by such Lender and by the Administrative Agent in
the ordinary course of business. The accounts or records maintained by the
Administrative Agent and each Lender shall be prima facie evidence of the amount
of the Term Loan made by such Lender to the Borrower and the interest and
payments thereon. Any failure to so record or any error in doing so shall not,
however, limit or otherwise affect the obligation of the Borrower hereunder to
pay any amount owing with respect to the Obligations. In the event of any
conflict between the accounts and records maintained by any Lender and the
accounts and records of the Administrative Agent in respect of such matters, the
accounts and records of the Administrative Agent shall control in the absence of
manifest error. Upon the request of any Lender made through the Administrative
Agent, the Borrower shall execute and deliver to such Lender (through the
Administrative Agent) a Term Note, which shall evidence such Lender’s Term Loan
in addition to such accounts or records. Each Lender may attach schedules to its
Note and endorse thereon the date, Type (if applicable), amount and maturity of
its Term Loan and payments with respect thereto.

2.14.    Payments Generally; Administrative Agent’s Clawback.

(a)       General.    All payments to be made by the Borrower shall be made
without condition or deduction for any counterclaim, defense, recoupment or
setoff (except as otherwise provided in Section 3.01 with respect to Taxes).
Except as otherwise expressly provided herein, all payments by the Borrower
hereunder shall be made to the Administrative Agent, for the account of the
respective Lenders to which such payment is owed, at the Administrative Agent’s
Office in Dollars and in immediately available funds not later than 2:00 p.m. on
the date specified herein. The Administrative Agent will promptly distribute to
each Lender its Applicable Percentage (or other applicable share as provided
herein) of such payment in like funds as received by wire transfer to such
Lender’s Lending Office. All payments received by the Administrative Agent after
2:00 p.m. shall be deemed received on the next succeeding Business Day and any
applicable interest or fee shall continue to accrue. If any payment to be made
by the Borrower shall come due on a day other than a Business Day, payment shall
be made on the next following Business Day, and such extension of time shall be
reflected in computing interest or fees, as the case may be.

 

28



--------------------------------------------------------------------------------

(b)       (i) Funding by Lenders; Presumption by Administrative
Agent.      Unless the Administrative Agent shall have received notice from a
Lender prior to the proposed date of any Borrowing of Eurocurrency Rate Loans
(or, in the case of any Borrowing of Base Rate Loans, prior to 12:00 noon on the
date of such Borrowing) that such Lender will not make available to the
Administrative Agent such Lender’s share of such Borrowing, the Administrative
Agent may assume that such Lender has made such share available on such date in
accordance with Section 2.02 (or, in the case of a Borrowing of Base Rate Loans,
that such Lender has made such share available in accordance with and at the
time required by Section 2.02) and may, in reliance upon such assumption, make
available to the Borrower a corresponding amount. In such event, if a Lender has
not in fact made its share of the applicable Borrowing available to the
Administrative Agent, then the applicable Lender and the Borrower severally
agree to pay to the Administrative Agent forthwith on demand such corresponding
amount in immediately available funds with interest thereon, for each day from
and including the date such amount is made available to the Borrower to but
excluding the date of payment to the Administrative Agent, at (A) in the case of
a payment to be made by such Lender, the greater of the Federal Funds Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation, plus any administrative, processing or similar
fees customarily charged by the Administrative Agent in connection with the
foregoing and (B) in the case of a payment to be made by the Borrower, the
interest rate applicable to Base Rate Loans. If the Borrower and such Lender
shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period. If
such Lender pays its share of the applicable Borrowing to the Administrative
Agent, then the amount so paid shall constitute such Lender’s Loan included in
such Borrowing. Any payment by the Borrower shall be without prejudice to any
claim the Borrower may have against a Lender that shall have failed to make such
payment to the Administrative Agent.

(ii)       Payments by Borrower; Presumptions by Administrative
Agent.     Unless the Administrative Agent shall have received notice from the
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders hereunder that the Borrower will not make
such payment, the Administrative Agent may assume that the Borrower has made
such payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders the amount due. In such event, if the
Borrower has not in fact made such payment, then each of the Lenders severally
agrees to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender, in immediately available funds with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at the
greater of the Federal Funds Rate and a rate determined by the Administrative
Agent in accordance with banking industry rules on interbank compensation. Any
such repayment by any Lender shall be without prejudice to any claim such Lender
may have against the Borrower with respect to the amount of such payment and
interest thereon.

A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.

(c)       Failure to Satisfy Conditions Precedent.     If any Lender makes
available to the Administrative Agent funds for the Term Loan to be made by such
Lender as provided in the foregoing provisions of this Article II, and such
funds are not made available to the Borrower by the Administrative Agent because
the conditions to the initial Borrowing of the Term Loans as set forth in
Article IV are not satisfied or waived in accordance with the terms hereof, the
Administrative Agent shall promptly return such funds (in like funds as received
from such Lender) to such Lender, without interest.

(d)       Obligations of Lenders Several.   The obligations of the Lenders
hereunder to make Term Loans and to make payments pursuant to Section 10.04(c)
are several and not joint. The failure of any Lender to make its Term Loan or to
make any payment under Section 10.04(c) on any date required hereunder shall not
relieve any other Lender of its corresponding obligation to do so on such date,
and no Lender shall be responsible for the failure of any other Lender to so
make its Term Loan or to make its payment under Section 10.04(c).

 

29



--------------------------------------------------------------------------------

(e)        Funding Source.   Nothing herein shall be deemed to obligate any
Lender to obtain the funds for its Term Loan in any particular place or manner
or to constitute a representation by any Lender that it has obtained or will
obtain the funds for its Term Loan in any particular place or manner.

2.15.     Sharing of Payments by Lenders.   If any Lender shall, by exercising
any right of setoff or counterclaim or otherwise, obtain payment in respect of
(a) Obligations in respect of the Term Loan Facility due and payable to such
Lender hereunder and under the other Loan Documents at such time in excess of
its ratable share (according to such Lender’s Applicable Percentage in respect
of the Term Loan Facility due and payable to all Lenders hereunder and under the
other Loan Documents at such time) of payments on account of the Obligations in
respect of the Term Loan Facility due and payable to all Lenders hereunder and
under the other Loan Documents at such time obtained by all the Lenders at such
time or (b) Obligations in respect of the Term Loan Facility owing (but not due
and payable) to such Lender hereunder and under the other Loan Documents at such
time in excess of its ratable share (according to such Lender’s Applicable
Percentage in respect of the Term Loan Facility owing (but not due and payable)
to all Lenders hereunder and under the other Loan Documents at such time) of
payment on account of the Obligations in respect of the Term Loan Facility owing
(but not due and payable) to all Lenders hereunder and under the other Loan
Documents at such time obtained by all of the Lenders at such time then the
Lender receiving such greater proportion shall (a) notify the Administrative
Agent of such fact, and (b) purchase (for cash at face value) participations in
the Term Loans of the other Lenders, or make such other adjustments as shall be
equitable, so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of Obligations in
respect of the Term Loan Facility then due and payable to the Lenders or owing
(but not due and payable ) to the Lenders, as the case may be, provided that:

(i)        if any such participations are purchased and all or any portion of
the payment giving rise thereto is recovered, such participations shall be
rescinded and the purchase price restored to the extent of such recovery,
without interest; and

(ii)       the provisions of this Section shall not be construed to apply to
(x) any payment made by the Borrower pursuant to and in accordance with the
express terms of this Agreement or (y) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans to any assignee or participant, other than to the Borrower or any
Subsidiary thereof (as to which the provisions of this Section shall apply).

The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of the Borrower in the amount of
such participation.

2.16.     [Reserved].

2.17.     [Reserved].

2.18.     [Reserved].

2.19.     Defaulting Lenders.

 

30



--------------------------------------------------------------------------------

Notwithstanding any provision of this Agreement to the contrary, if any Lender
becomes a Defaulting Lender, then the following provisions shall apply for so
long as such Lender is a Defaulting Lender:

(a)       The Commitment Fee shall cease to accrue on the unfunded portion of
the Term Loan Commitment of such Defaulting Lender pursuant to Section 2.11(a).

(b)       The Term Loan Commitment and Term Loans of such Defaulting Lender
shall not be included in determining whether the Required Lenders have taken or
may take any action hereunder (including any consent to any amendment, waiver or
other modification pursuant to Section 10.1); provided, that this clause
(b) shall not apply to the vote of a Defaulting Lender in the case of an
amendment, waiver or other modification expressly requiring the consent of such
Lender as provided in Section 10.01.

(c)       In the event that the Administrative Agent and the Borrower agree in
writing that a Defaulting Lender has adequately remedied all matters that caused
such Lender to be a Defaulting Lender, then the Administrative Agent will so
notify the parties hereto, whereupon as of the effective date specified in such
notice and subject to any conditions set forth therein such Lender will cease to
be a Defaulting Lender; provided, however, that except to the extent otherwise
expressly agreed by the affected parties, no change hereunder from Defaulting
Lender to Lender will constitute a waiver or release of any claim of the
Borrower or any other party hereunder arising from such Lender’s having been a
Defaulting Lender, and the Borrower and such other party shall retain and
reserve any such claim.

ARTICLE III.

TAXES, YIELD PROTECTION AND ILLEGALITY

3.01.    Taxes.

(a)       Payments Free of Taxes.  Any and all payments by or on account of any
obligation of the Borrower hereunder or under any other Loan Document shall be
made free and clear of and without reduction or withholding for any Taxes. If
any applicable law (as determined in the good faith discretion of an applicable
Withholding Agent) requires the deduction or withholding of any Tax from any
such payment by a Withholding Agent, then the applicable Withholding Agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with applicable law and, if such Tax is an Indemnified Tax, then the sum payable
shall be increased as necessary so that after such deduction or withholding has
been made (including such deductions and withholdings applicable to additional
sums payable under this Section) the Administrative Agent or a Lender, as the
case may be, receives an amount equal to the sum it would have received had no
such deduction or withholding been made.

(b)       Payment of Other Taxes by the Borrower.      Without limiting the
provisions of subsection (a) above, the Borrower shall timely pay any Other
Taxes to the relevant Governmental Authority in accordance with applicable law
or, at the option of the Administrative Agent, timely reimburse it for any such
Other Taxes.

(c)       Indemnification by the Borrower.    The Borrower shall indemnify the
Administrative Agent and each Lender, within 10 days after demand therefor, for
the full amount of any Indemnified Taxes (including Indemnified Taxes imposed or
asserted on or attributable to amounts payable under this Section) payable or
paid by the Administrative Agent or such Lender, as the case may be, or required
to be withheld or deducted from a payment to the Borrower, and any penalties,
interest and reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly

 

31



--------------------------------------------------------------------------------

or legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to the
Borrower by a Lender (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender, shall be prima
facie evidence of such amounts or liabilities.

(d)         Evidence of Payments.   As soon as practicable after any payment of
Taxes by the Borrower to a Governmental Authority, the Borrower shall deliver to
the Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

(e)         Indemnification by the Lenders.     Each Lender shall severally
indemnify the Administrative Agent, within 10 days after demand therefor, for
(i) any Indemnified Taxes attributable to such Lender (but only to the extent
that the Borrower has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Borrower to do so),
(ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 10.06(d) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender that are
payable or paid by the Administrative Agent in connection with any Loan
Document, and any penalties, interest and reasonable expenses arising therefrom
or with respect thereto, whether or not such Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability delivered to any Lender by the
Administrative Agent shall be conclusive absent manifest error. Each Lender
hereby authorizes the Administrative Agent to set off and apply any and all
amounts at any time owing to such Lender under any Loan Document or otherwise
payable by the Administrative Agent to the Lender from any other source against
any amount due to the Administrative Agent under this paragraph (e).

(f)         Status of Lenders.   (i) Any Lender that is entitled to an exemption
from or reduction of withholding Tax, with respect to payments hereunder or
under any other Loan Document shall deliver to the Borrower (with a copy to the
Administrative Agent), at the time or times prescribed by applicable law or
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if requested by
the Borrower or the Administrative Agent, shall deliver such other documentation
prescribed by applicable law or reasonably requested by the Borrower or the
Administrative Agent as will enable the Borrower or the Administrative Agent to
determine whether or not such Lender is subject to backup withholding or
information reporting requirements. Notwithstanding anything to the contrary in
the preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in
Section 3.01(f)(ii)(A), (ii)(B) and (ii)(D) below) shall not be required if in
the Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.

(ii)        Without limiting the generality of the foregoing,

(A)      any Lender that is not a Foreign Lender shall deliver to the Borrower
and the Administrative Agent (in such number of copies as shall be requested by
the recipient) on or prior to the date on which such Lender becomes a Lender
under this Agreement (and from time to time thereafter upon the request of the
Borrower or the Administrative Agent) executed originals of IRS Form W-9 (or any
successor form) certifying that such Lender is exempt from U.S. federal backup
withholding tax

 

32



--------------------------------------------------------------------------------

(B)        any Foreign Lender shall, to the extent it is legally entitled to do
so, deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the request of the Borrower or the Administrative Agent),
whichever of the following is applicable;

(i)        in the case of a Foreign Lender claiming the benefits of an income
tax treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;

(ii)       executed originals of IRS Form W-8ECI;

(iii)      in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Code, (x) a
certificate substantially in the form of Exhibit E-1 to the effect that such
Foreign Lender is not (A) a “bank” within the meaning of Section 881(c)(3)(A) of
the Code, (B) a “10 percent shareholder” of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code, or (C) a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance
Certificate”) and (y) executed originals of IRS Form W-8BEN;

(iv)      to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by an underlying IRS Form W-8ECI, IRS
Form W-8BEN, a U.S. Tax Compliance Certificate substantially in the form of
Exhibit E-2 or Exhibit E-3, IRS Form W-9, and/or other certification documents
from each beneficial owner, as applicable; provided that if the Foreign Lender
is a partnership and one or more direct or indirect partners of such Foreign
Lender are claiming the portfolio interest exemption, such Foreign Lender may
provide a U.S. Tax Compliance Certificate substantially in the form of Exhibit
E-4 on behalf of each such direct and indirect partner;

(C)        any Foreign Lender shall, to the extent it is legally entitled to do
so, deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by Applicable Law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and

 

33



--------------------------------------------------------------------------------

(D)      if a payment made to a Lender under any Loan Document would be subject
to U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement. For purposes of this Section 3.01, the term “applicable law”
shall include FATCA.

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

(g)       Treatment of Certain Refunds.  If the Administrative Agent or any
Lender determines, in its sole discretion exercised in good faith, that it has
received a refund of any Taxes as to which it has been indemnified by the
Borrower or with respect to which the Borrower has paid additional amounts
pursuant to this Section, it shall pay to the Borrower an amount equal to such
refund (but only to the extent of indemnity payments made, or additional amounts
paid, by the Borrower under this Section with respect to the Taxes giving rise
to such refund), net of all out-of-pocket expenses (including Taxes) of the
Administrative Agent or such Lender, as the case may be, and without interest
(other than any interest paid by the relevant Governmental Authority with
respect to such refund), provided that the Borrower, upon the request of the
Administrative Agent or such Lender, agrees to repay the amount paid over to the
Borrower (plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) to the Administrative Agent or such Lender in the event
the Administrative Agent or such Lender is required to repay such refund to such
Governmental Authority. Notwithstanding anything to the contrary in this
paragraph (g), in no event will the Administrative Agent or any Lender be
required to pay any amount to the Borrower pursuant to this subsection the
payment of which would place the Administrative Agent or such Lender in a less
favorable net after-Tax position than such party would have been in if the Tax
subject to indemnification and giving rise to such refund had not been deducted,
withheld or otherwise imposed and the indemnification payments or additional
amounts with respect to such Tax had never been paid. This subsection shall not
be construed to require the Administrative Agent or any Lender to make available
its tax returns (or any other information relating to its taxes that it deems
confidential) to the Borrower or any other Person.

(h)       Each party’s obligations under this Section shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Aggregate
Commitments and the repayment, satisfaction or discharge of all the other
Obligations under the Loan Documents.

3.02.    Illegality.  If any Lender reasonably determines that any Law has made
it unlawful, or that any Governmental Authority has asserted that it is
unlawful, for such Lender or its applicable Lending Office to make, maintain or
fund Eurocurrency Rate Loans, or to determine or charge interest rates based
upon the Eurocurrency Rate, or any Governmental Authority has imposed material
restrictions on the authority of such Lender to purchase or sell, or to take
deposits of, Dollars in the London interbank

 

34



--------------------------------------------------------------------------------

market, then, on notice thereof by such Lender to the Borrower through the
Administrative Agent, any obligation of such Lender to make or continue
Eurocurrency Rate Loans or to convert Base Rate Loans to Eurocurrency Rate Loans
shall be suspended until such Lender notifies the Administrative Agent and the
Borrower that the circumstances giving rise to such determination no longer
exist. Upon receipt of such notice, the Borrower shall, upon demand from such
Lender (with a copy to the Administrative Agent), prepay or, if applicable,
convert all Eurocurrency Rate Loans of such Lender to Base Rate Loans, either on
the last day of the Interest Period therefor, if such Lender may lawfully
continue to maintain such Eurocurrency Rate Loans to such day, or immediately,
if such Lender may not lawfully continue to maintain such Eurocurrency Rate
Loans. Upon any such prepayment or conversion, the Borrower shall also pay
accrued interest on the amount so prepaid or converted.

3.03.      Inability to Determine Rates.   If the Required Lenders reasonably
determine that for any reason in connection with any request for a Eurocurrency
Rate Loan or a conversion to or continuation thereof that (a) deposits in an
applicable currency are not being offered to banks in the London interbank
eurodollar market for the applicable amount and Interest Period of such
Eurocurrency Rate Loan, (b) adequate and reasonable means do not exist for
determining the Eurocurrency Rate for any requested Interest Period with respect
to a proposed Eurocurrency Rate Loan, or (c) the Eurocurrency Rate for any
requested Interest Period with respect to a proposed Eurocurrency Rate Loan does
not adequately and fairly reflect the cost to such Lenders of funding such Loan,
the Administrative Agent will promptly so notify the Borrower and each Lender.
In the event of any such determination, until the Administrative Agent shall
have advised the Borrower and the Lenders that the circumstances giving rise to
such notice no longer exist, any request by the Borrower for a Eurocurrency Rate
Loan pursuant to Section 2.02 to be made after such determination shall be
deemed to be a request for a Base Rate Loan. Each determination by the
Administrative Agent or the Required Lenders hereunder shall be conclusive
absent manifest error.

3.04.      Increased Costs; Reserves on Eurocurrency Rate Loans.

(a)         Increased Costs Generally.  If any Change in Law shall:

(i)        impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
or any other acquisition of funds by, any office of any Lender that is not
otherwise included in the determination of the Eurocurrency Rate;

(ii)       subject any Lender to any Tax of any kind whatsoever with respect to
this Agreement or any Eurocurrency Rate Loan made by it, or change the basis of
taxation of payments to such Lender in respect thereof (except for Indemnified
Taxes, Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and Connection Income Taxes); or

(iii)      impose on any Lender or the London interbank market any other
condition, cost or expense (other than Taxes) affecting this Agreement or
Eurocurrency Rate Loans made by such Lender;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting into, continuing or maintaining any Eurocurrency
Rate Loan (or of maintaining its obligation to make any such Loan), or to reduce
the amount of any sum received or receivable by such Lender hereunder (whether
of principal, interest or any other amount) then, upon request of such Lender
accompanied by a certificate described in the immediately following clause (d),
the Borrower will pay to such Lender such additional amount or amounts as are
reasonably necessary to compensate such Lender for such additional costs
incurred or reduction suffered.

 

35



--------------------------------------------------------------------------------

(b)       Capital Requirements.   If any Lender reasonably determines that any
Change in Law affecting such Lender or any Lending Office of such Lender or such
Lender’s holding company, if any, regarding capital or liquidity requirements
(whether or not having the force of law) has or would have the effect of
reducing the rate of return on such Lender’s capital or on the capital of such
Lender’s holding company, if any, as a consequence of this Agreement, the Term
Loan Commitments of such Lender or the Loans made by, such Lender, to a level
below that which such Lender or such Lender’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s
policies and the policies of such Lender’s holding company with respect to
capital adequacy or liquidity), then from time to time the Borrower will pay to
such Lender, upon the request of such Lender accompanied by a certificate
described in the following clause (d) such additional amount or amounts as are
reasonably necessary to compensate such Lender or such Lender’s holding company
for any such reduction suffered.

(c)       Certain Changes in Law.    Notwithstanding anything herein to the
contrary, (i) all requests, rules, guidelines, requirements and directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or by United States
or foreign regulatory authorities, in each case pursuant to Basel III, and
(ii) the Dodd-Frank Wall Street Reform and Consumer Protection Act and all
requests, rules, guidelines, requirements and directives thereunder or issued in
connection therewith or in implementation thereof, shall in each case be deemed
to be a Change in Law, regardless of the date enacted, adopted, issued or
implemented.

(d)       Certificates for Reimbursement.   A certificate of a Lender setting
forth in reasonable detail the amount or amounts reasonably necessary to
compensate such Lender or its holding company, as the case may be, as specified
in subsection (a) or (b) of this Section and delivered to the Borrower shall be
prima facie evidence of such amounts. The Borrower shall pay such Lender, the
amount shown as due on any such certificate within 10 days after receipt
thereof.

(e)       Delay in Requests.  Failure or delay on the part of any Lender to
demand compensation pursuant to the foregoing provisions of this Section shall
not constitute a waiver of such Lender’s right to demand such compensation,
provided that the Borrower shall not be required to compensate a Lender pursuant
to the foregoing provisions of this Section for any increased costs incurred or
reductions suffered more than nine months prior to the date that such Lender
notifies the Borrower of the Change in Law giving rise to such increased costs
or reductions and of such Lender’s intention to claim compensation therefor
(except that, if the Change in Law giving rise to such increased costs or
reductions is retroactive, then the nine-month period referred to above shall be
extended to include the period of retroactive effect thereof).

3.05.    Compensation for Losses.   Upon demand of any Lender (with a copy to
the Administrative Agent) from time to time, the Borrower shall promptly
compensate such Lender for and hold such Lender harmless from any loss, cost or
expense incurred by it as a result of:

(a)       any continuation, conversion, payment or prepayment of any Loan other
than a Base Rate Loan on a day other than the last day of the Interest Period
for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise);

(b)       any failure by the Borrower (for a reason other than the failure of
such Lender to make a Loan) to prepay, borrow, continue or convert any Loan
other than a Base Rate Loan on the date or in the amount notified by the
Borrower; or

(c)       any assignment of a Eurocurrency Rate Loan on a day other than the
last day of the Interest Period therefor as a result of a request by the
Borrower pursuant to Section 10.13;

 

36



--------------------------------------------------------------------------------

excluding any loss of anticipated profits but including any loss or expense
arising from the liquidation or reemployment of funds obtained by it to maintain
such Loan or from fees payable to terminate the deposits from which such funds
were obtained. The Borrower shall also pay any customary administrative fees
reasonably charged by such Lender in connection with the foregoing.

For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurocurrency
Rate Loan made by it at the Eurocurrency Rate for such Loan by a matching
deposit or other borrowing in the London interbank eurodollar market for a
comparable amount and for a comparable period, whether or not such Eurocurrency
Rate Loan was in fact so funded. If requested by the Borrower, any Lender
demanding payment under this Section shall deliver to the Borrower a calculation
of such Lender setting forth in reasonable detail the amount believed by the
Lender to be payable under this Section.

3.06.    Mitigation Obligations; Replacement of Lenders.

(a)       Designation of a Different Lending Office.  If any Lender requests
compensation under Section 3.04, or the Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 3.01, or if any Lender gives a notice pursuant to
Section 3.02, then such Lender shall use reasonable efforts to designate a
different Lending Office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 3.01 or 3.04,
as the case may be, in the future, or eliminate the need for the notice pursuant
to Section 3.02, as applicable, and (ii) in each case, would not subject such
Lender to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender. The Borrower hereby agrees to pay all reasonable
costs and expenses incurred by any Lender in connection with any such
designation or assignment.

(b)       Replacement of Lenders.  If any Lender requests compensation under
Section 3.04, or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, or any Lender gives a notice under Section 3.02, or if any Lender
is a Defaulting Lender, the Borrower may replace such Lender in accordance with
Section 10.13.

3.07.    Survival.    All of the Borrower’s obligations under this Article III
shall survive termination of the Aggregate Commitments and repayment of all
other Obligations hereunder.

ARTICLE IV.

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

4.01.    Conditions Precedent to the Effective Date.   The effectiveness of this
Agreement and the Term Loan Commitments hereunder on the Effective Date is
subject to the Administrative Agent’s receipt of executed counterparts of this
Agreement, each of which shall be originals, telecopies or “PDF” files
transmitted by electronic means (followed promptly by originals) unless
otherwise specified or waived in accordance with Section 10.01.

 

37



--------------------------------------------------------------------------------

4.02.    Conditions Precedent to Funding the Term Loans on the Closing
Date.     The obligation of each Lender to make a Term Loan on the Closing Date
is subject solely to the satisfaction or waiver in accordance with
Section 10.01, of the following conditions:

(a)       Receipt by the Administrative Agent of (i) a certificate from a
Responsible Officer, secretary or assistant secretary of the Borrower covering
incumbency and attaching a recently dated good standing certificate of the
Borrower from its jurisdiction of formation, true, correct and complete copies
of the articles of incorporation and bylaws of the Borrower and resolutions of
the Borrower’s Board of Directors (or applicable transaction committee thereof)
authorizing the execution, delivery and performance of this Agreement and the
other Loan Documents to which it is a party and the extensions of credit
contemplated hereunder and (ii) a certificate from a Responsible Officer of the
Borrower certifying that the conditions in Section 4.02(c), (d), (e) and
(g) have been satisfied.

(b)       Receipt by the Administrative Agent of a favorable opinion of King &
Spalding LLP, counsel to the Borrower, addressed to the Administrative Agent and
each Lender, as to such matters concerning the Borrower and the Loan Documents
as the Administrative Agent may reasonably request.

(c)       Since September 30, 2012, there shall not have been any Target
Material Adverse Effect.

(d)       On the Closing Date, after giving effect to the Transactions, neither
the Borrower nor any of its Subsidiaries shall have any material Indebtedness
for borrowed money other than the Existing Credit Agreement, the Term Loan
Facility, Indebtedness of the Target and its subsidiaries permitted under the
Merger Agreement, the Specified Indebtedness, and Indebtedness the net proceeds
of which have been or are required to be used to fund a portion of the
Acquisition, to repay certain obligations of the Target and its subsidiaries,
and to pay fees and expenses related to the Acquisition, the financing thereof,
and other Transactions.

(e)       The Specified Merger Agreement Representations shall be true and
correct, and the Specified Representations shall be true and correct.

(f)       The Administrative Agent shall have received a certificate from the
chief financial officer of the Borrower substantially in the form of Exhibit F.

(g)       The Acquisition shall be consummated pursuant to the Merger Agreement,
substantially concurrently with the funding of the Term Loan Facility on the
Closing Date, and no provision thereof shall have been amended or waived, and no
consent shall have been given thereunder, by the Borrower or its affiliates, in
any manner materially adverse to the interests of the Arrangers or the Lenders
without the prior written consent of the Arrangers, not to be unreasonably
withheld or delayed.

(h)       The Administrative Agent shall have received (i) audited consolidated
balance sheets and related statements of income, stockholders’ equity and cash
flows of the Borrower and its Subsidiaries and the Target and its Subsidiaries,
for the three most recently completed fiscal years ended at least 90 days before
the Closing Date and (ii) unaudited consolidated balance sheets and related
statements of income, stockholders’ equity and cash flows of Borrower and its
Subsidiaries the Target and its Subsidiaries, for each subsequent fiscal quarter
ended at least 45 days before the Closing Date; provided that filing of the
required financial statements on form 10-K and form 10-Q by the Borrower and/or
the Target will satisfy the foregoing requirements.

(i)       The Administrative Agent shall have received a pro forma consolidated
balance sheet and related pro forma consolidated statement of income of the
Borrower and its Subsidiaries as of and for the twelve-month period ending on
the last day of the most recently completed four-fiscal quarter period ended at
least 45 days prior to the Closing Date, prepared after giving effect to the
Transactions as if the Transactions had occurred as of such date (in the case of
such balance sheet) or at the beginning of such period (in the case of such
statement of income).

 

38



--------------------------------------------------------------------------------

(j)       The Administrative Agent shall have received, at least three Business
Days prior to the Closing Date, all documentation and other information required
by regulatory authorities under applicable “know your customer” and anti-money
laundering rules and regulations, including the Patriot Act, in each case that
had been requested by the Administrative Agent in writing at least five Business
Days prior to such required delivery date.

(k)       All fees and expenses due to the Arrangers and the Lenders for which
an invoice has been received at least two Business Days prior to the Closing
Date shall have been paid or shall have been authorized to be deducted from the
proceeds of the funding under the Term Loan Facility.

(l)       The Expiration Date shall not have occurred.

ARTICLE V.

REPRESENTATIONS AND WARRANTIES

As of the Closing Date the Borrower represents and warrants to the
Administrative Agent and the Lenders that:

5.01.    Existence, Qualification and Power.   The Borrower (a) is duly
organized or formed, validly existing and, as applicable, in good standing under
the Laws of the jurisdiction of its incorporation or organization, (b) has all
requisite power and authority and all requisite governmental licenses,
authorizations, consents and approvals to (i) own or lease its assets and carry
on its business and (ii) execute, deliver and perform its obligations under the
Loan Documents to which it is a party, and (c) is duly qualified and is licensed
and, as applicable, in good standing under the Laws of each jurisdiction where
its ownership, lease or operation of properties or the conduct of its business
requires such qualification or license; except in each case referred to in
clause (b)(i) or (c), to the extent that failure to do so could not reasonably
be expected to have a Material Adverse Effect.

5.02.    Authorization; No Contravention.   The execution, delivery and
performance by the Borrower of each Loan Document to which it is party, have
been duly authorized by all necessary corporate or other organizational action,
and do not and will not (a) contravene the terms of any of its Organization
Documents; (b) conflict with or result in any breach or contravention of, or the
creation of any Lien under, or require any payment to be made under (i) any
Contractual Obligation to which it is a party or affecting the Borrower or the
properties of the Borrower or any of its Subsidiaries or (ii) any order,
injunction, writ or decree of any Governmental Authority or any arbitral award
to which the Borrower or its property is subject; or (c) violate any Law.

5.03.    Governmental Authorization; Other Consents.   No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with the execution, delivery or performance by the Borrower of this
Agreement or any other Loan Document.

5.04.    Binding Effect.   This Agreement has been, and each other Loan Document
to which the Borrower is a party, when delivered hereunder, will have been, duly
executed and delivered by the Borrower. This Agreement constitutes, and each
other Loan Document to which the Borrower is a party when so delivered will
constitute, a legal, valid and binding obligation of the Borrower, enforceable
against the Borrower in accordance with its terms.

 

39



--------------------------------------------------------------------------------

5.05.    Financial Statements; No Material Adverse Effect.

(a)       The audited financial statements of the Borrower and its Subsidiaries
and, to the Borrower’s knowledge, the Target and its Subsidiaries referenced in
Section 4.02(h)(i) (i) were prepared in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein; (ii) fairly present in all material respects the financial
condition of the Borrower and its Subsidiaries and the Target and its
Subsidiaries, as applicable, as of the date thereof and their results of
operations for the period covered thereby in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein; and (iii) show all material indebtedness and other liabilities,
direct or contingent, of the Borrower and its Subsidiaries and the Target and
its Subsidiaries, as applicable, as of the date thereof, including liabilities
for taxes, material commitments and Indebtedness to the extent required to be
shown under GAAP.

(b)       The unaudited financial statements of the Borrower and its
Subsidiaries and, to the Borrower’s knowledge, the Target and its Subsidiaries
referenced in Section 4.02(h)(ii) (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein, and (ii) fairly present in all material respects the
financial condition of the Borrower and its Subsidiaries and the Target and its
Subsidiaries, as applicable, as of the date thereof and their results of
operations for the period covered thereby, subject, in the case of clauses (i)
and (ii), to the absence of footnotes and to normal year-end audit adjustments.

(c)       Since December 31, 2012, there has been no event or circumstance,
either individually or in the aggregate, that has had or could reasonably be
expected to have a Material Adverse Effect.

(d)       The pro forma financial statements referenced in Section 4.02(i)
(i) have been prepared in good faith based on assumptions believed by the
Borrower to be reasonable in light of the facts and circumstances known to the
Borrower at the time of preparation thereof, (ii) are based on the best
information available to the Borrower at such time after due inquiry and
(iii) fairly reflect in all material respects the adjustments necessary to give
effect to the Transactions.

5.06.    Litigation.  There are no actions, suits, proceedings, claims or
disputes pending or, to the knowledge of the Borrower after due and diligent
investigation, threatened or contemplated, at law, in equity, in arbitration or
before any Governmental Authority, by or against the Borrower or any of its
Subsidiaries or against any of their properties or revenues that (a) purport to
affect or pertain to this Agreement or any other Loan Document, or any of the
transactions contemplated hereby or thereby, or (b) except as specifically
disclosed in Schedule 5.06, either individually or in the aggregate could
reasonably be expected to have a Material Adverse Effect.

5.07.    Compliance with Contracts.   Neither the Borrower nor any Subsidiary
thereof is in default under or with respect to any Contractual Obligation that
could, either individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.

5.08.    Ownership of Property; Liens.  Each of the Borrower and each Subsidiary
has good record and marketable title in fee simple to, or valid leasehold
interests in, all real property necessary or used in the ordinary conduct of its
business, except for such defects in title as could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect. The
property of the Borrower and its Subsidiaries is subject to no Liens, other than
Liens permitted by Section 7.01.

5.09.    Insurance.   The properties of the Borrower and its Subsidiaries are
insured as required by Section 6.07.

 

40



--------------------------------------------------------------------------------

5.10.    Environmental Compliance.  The Borrower and its Subsidiaries are in
compliance with all Environmental Laws except for any such non-compliance which
could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.

5.11.    Taxes.  The Borrower and its Subsidiaries have filed all Federal, state
and other material tax returns and reports required to be filed, and have paid
all Federal, state and other material Taxes, assessments, fees and other
governmental charges levied or imposed upon them or their properties, income or
assets otherwise due and payable, except those which are being contested as
permitted under Section 6.04. There is no proposed tax assessment against the
Borrower or any Subsidiary that would, if made, have a Material Adverse Effect.
Neither the Borrower nor any Subsidiary thereof is party to any tax sharing
agreement with any Person other than a Subsidiary or the Borrower.

5.12.    ERISA Compliance.

(a)       Each Plan is in compliance in all material respects with the
applicable provisions of ERISA, the Code and other Federal, state or foreign
Laws. Each Plan that is intended to qualify under Section 401(a) of the Code has
received a favorable determination letter from the IRS or an application for
such a letter is currently being processed by the IRS with respect thereto and,
to the best knowledge of the Borrower, nothing has occurred which would prevent,
or cause the loss of, such qualification which could reasonably be expected to
have a Material Adverse Effect. The Borrower and each ERISA Affiliate have made
all required contributions to each Plan subject to Section 412 of the Code, and
no application for a funding waiver or an extension of any amortization period
pursuant to Section 412 of the Code has been made with respect to any Plan.

(b)       There are no pending or, to the best knowledge of the Borrower,
threatened claims, actions or lawsuits, or action by any Federal or state
Governmental Authority, with respect to any Plan that could reasonably be
expected to have a Material Adverse Effect. There has been no prohibited
transaction or violation of the fiduciary responsibility rules with respect to
any Plan that has resulted or could reasonably be expected to result in a
Material Adverse Effect.

(c)       (i) No ERISA Event has occurred or is reasonably expected to occur
that could reasonably be expected to have a Material Adverse Effect; and (ii) no
Pension Plan, individually or in the aggregate with any other Pension Plan, has
Unfunded Pension Liabilities in excess of the Threshold Amount.

5.13.    Subsidiaries; Equity Interests.    As of the Effective Date, the
Borrower has no Subsidiaries other than those specifically disclosed in Part
(a) of Schedule 5.13, and all of the outstanding Equity Interests in such
Subsidiaries have been validly issued, are, in the case of Equity Interests in
corporations, fully paid and nonassessable and are owned by the Borrower in the
amounts specified on Part (a) of Schedule 5.13 free and clear of all Liens other
than Liens permitted pursuant to Section 7.01. As of the Effective Date, the
Borrower has no equity investments in any other corporation or entity other than
those specifically disclosed in Part (b) of Schedule 5.13.

5.14.    Margin Regulations; Investment Company Act.

(a)       The Borrower is not engaged and will not engage, principally or as one
of its important activities, in the business of purchasing or carrying margin
stock (within the meaning of Regulation U issued by the FRB), or extending
credit for the purpose of purchasing or carrying margin stock. Following the
application of the proceeds of the Term Loans, not more than 25% of the value of
the assets (either of the Borrower only or of the Borrower and its Subsidiaries
on a consolidated basis) subject to the provisions of Section 7.01 or
Section 7.04 or subject to any restriction contained in any agreement or
instrument between the Borrower and any Lender or any Affiliate of any Lender
relating to Indebtedness and within the scope of Section 8.01(e) will be margin
stock.

 

41



--------------------------------------------------------------------------------

(b)       None of the Borrower, any Person Controlling the Borrower, or any
Subsidiary is or is required to be registered as an “investment company” under
the Investment Company Act of 1940.

5.15.    Solvency.  On the Closing Date, after giving effect to the use of the
proceeds of the Term Loans and the other Transactions, the Borrower and its
Subsidiaries, on a consolidated basis, are Solvent.

5.16.    Disclosure.  All agreements, instruments and corporate or other
restrictions to which the Borrower or any of its Subsidiaries is subject, and
all other matters known to the Borrower, that, individually or in the aggregate,
could reasonably be expected to result in a Material Adverse Effect, have been
disclosed to the Administrative Agent and the Lenders or are disclosed in the
Borrower’s public filings with the SEC. No report, financial statement,
certificate or other information furnished in writing by or on behalf of the
Borrower to the Administrative Agent or any Lender in connection with the
transactions contemplated hereby and the negotiation of this Agreement or
delivered hereunder or under any other Loan Document (in each case, as modified
or supplemented by other information so furnished), when taken as a whole with
all such reports, financial statements, certificates and other information,
contains any misstatement of fact or omits to state any fact necessary to make
the statements therein, in the light of the circumstances under which they were
made, not materially misleading; provided that, with respect to projected
financial information and other forward-looking information, the Borrower
represents only that such information was prepared in good faith based upon
assumptions believed by the Borrower to be reasonable at the time.

5.17.    Compliance with Laws.  The Borrower and each Subsidiary thereof is in
compliance in all material respects with the requirements of all Laws and all
orders, writs, injunctions and decrees applicable to it or to its properties,
except in such instances in which (a) such requirement of Law or order, writ,
injunction or decree is being contested in good faith by appropriate proceedings
diligently conducted or (b) the failure to comply therewith, either individually
or in the aggregate, could not reasonably be expected to have a Material Adverse
Effect.

5.18.    Use of Proceeds.  The proceeds of the Term Loans shall be used to
finance in part the Acquisition, to repay certain existing obligations of the
Target and its subsidiaries, and to pay fees and expenses in connection with the
Acquisition, the financing thereof, and the other Transactions.

5.19.    Intellectual Property; Licenses, Etc.  Subject to the immediately
following sentence, the Borrower and its Subsidiaries own, or possess the right
to use, all of the material trademarks, service marks, trade names, copyrights,
patents, patent rights, franchises, licenses and other intellectual property
rights (collectively, “IP Rights”) that are used in the operation of their
respective businesses, without material conflict with the rights of any other
Person. To the best knowledge of the Borrower, no slogan or other advertising
device, product, process, method, substance, part or other material now
employed, or now contemplated to be employed, by the Borrower or any Subsidiary
infringes upon any rights held by any other Person other than infringements that
could not, either individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect. No claim or litigation regarding any of the
foregoing is pending or, to the best knowledge of the Borrower, threatened,
which, either individually or in the aggregate, could reasonably be expected to
have a Material Adverse Effect.

5.20.    Taxpayer Identification Number.  The Borrower’s correct U.S. taxpayer
identification number is set forth on Schedule 10.02.

 

42



--------------------------------------------------------------------------------

5.21.    Patriot Act, OFAC.  To the extent applicable, the Borrower and each of
its Subsidiaries is in compliance in all material respects with (i) the Trading
with the Enemy Act, as amended, and each of the foreign assets control
regulations of the United States Treasury Department (31 CFR, Subtitle B,
Chapter V, as amended), and any other enabling legislation or executive order
relating thereto, and (ii) the Patriot Act. None of the Borrower or any of its
Subsidiaries or, to the knowledge of any of the Borrower or any of its
Subsidiaries, any director or officer of the Borrower or any of its
Subsidiaries, is subject to any sanctions administered by OFAC.

5.22.    FCPA.  No part of the proceeds of the Loans will be used, directly or
indirectly, for any payments to any governmental official or employee, political
party, official of a political party, candidate for political office, or anyone
else acting in an official capacity, in order to obtain, retain or direct
business or obtain any improper advantage, in violation of the United States
Foreign Corrupt Practices Act of 1977, as amended.

ARTICLE VI.

AFFIRMATIVE COVENANTS

On the Closing Date, and thereafter so long as any Loan or other Obligation
hereunder shall remain unpaid or unsatisfied, the Borrower shall, and shall
(except in the case of the covenants set forth in Sections 6.01, 6.02, and 6.03)
cause each Subsidiary to:

6.01.    Financial Statements.  Deliver to the Administrative Agent and each
Lender, in form and detail satisfactory to the Administrative Agent and the
Required Lenders:

(a)       as soon as available, but in any event within 90 days after the end of
each fiscal year of the Borrower, a consolidated balance sheet of the Borrower
and its Subsidiaries as at the end of such fiscal year, and the related
consolidated statements of income or operations, shareholders’ equity and cash
flows for such fiscal year, setting forth in each case in comparative form the
figures for the previous fiscal year, all in reasonable detail and prepared in
accordance with GAAP, audited and accompanied by a report and opinion of an
independent certified public accountant of nationally recognized standing, which
report and opinion shall be prepared in accordance with generally accepted
auditing standards and shall not be subject to any “going concern” or like
qualification or exception or any qualification or exception as to the scope of
such audit; and

(b)       as soon as available, but in any event within 45 days after the end of
each of the first three fiscal quarters of each fiscal year of the Borrower, a
consolidated balance sheet of the Borrower and its Subsidiaries as at the end of
such fiscal quarter, and the related consolidated statements of income or
operations, shareholders’ equity and cash flows for such fiscal quarter and for
the portion of the Borrower’s fiscal year then ended, setting forth in each case
in comparative form the figures for the corresponding fiscal quarter of the
previous fiscal year and the corresponding portion of the previous fiscal year,
all in reasonable detail, certified by the chief executive officer, chief
financial officer, treasurer or controller of the Borrower as fairly presenting
in all material respects the financial condition, results of operations,
shareholders’ equity and cash flows of the Borrower and its Subsidiaries in
accordance with GAAP, subject only to normal year-end audit adjustments and the
absence of footnotes.

As to any information contained in materials furnished pursuant to
Section 6.02(c), the Borrower shall not be separately required to furnish such
information under clause (a) or (b) above, but the foregoing shall not be in
derogation of the obligation of the Borrower to furnish the information and
materials described in clauses (a) and (b) above at the times specified therein.

 

43



--------------------------------------------------------------------------------

6.02.    Certificates; Other Information.  Deliver to the Administrative Agent
and each Lender, in form and detail reasonably satisfactory to the
Administrative Agent:

(a)       concurrently with the delivery of the financial statements referred to
in Sections 6.01(a) and (b), a duly completed Compliance Certificate signed by
the chief executive officer, chief financial officer, treasurer or controller of
the Borrower;

(b)       promptly after any request by the Administrative Agent or any Lender,
copies of any detailed audit reports, management letters or recommendations
submitted to the board of directors (or the audit committee of the board of
directors) of the Borrower by independent accountants in connection with any
audit of the accounts or books of the Borrower or any Subsidiary;

(c)       promptly after the same are available, copies of each annual report,
proxy or financial statement or other report or communication sent to the
stockholders of the Borrower, and copies of all annual, regular, periodic and
special reports and registration statements which the Borrower may file or be
required to file with the SEC under Section 13 or 15(d) of the Securities
Exchange Act of 1934, and not otherwise required to be delivered to the
Administrative Agent pursuant hereto;

(d)       promptly after the furnishing thereof, copies of any statement or
report furnished to any holder of debt securities of the Borrower or any
Subsidiary thereof pursuant to the terms of any indenture, loan or credit or
similar agreement and not otherwise required to be furnished to the Lenders
pursuant to Section 6.01 or any other clause of this Section 6.02;

(e)       promptly, and in any event within five Business Days after receipt
thereof by the Borrower or any Subsidiary thereof, copies of each notice or
other correspondence received from the SEC (or comparable agency in any
applicable non-U.S. jurisdiction) concerning any investigation or possible
investigation or other inquiry by such agency regarding financial or other
operational results of the Borrower or any Subsidiary thereof; and

(f)       promptly, such additional information regarding the business,
financial or corporate affairs of the Borrower or any Subsidiary, or compliance
with the terms of the Loan Documents, as the Administrative Agent or any Lender
may from time to time reasonably request.

Documents required to be delivered pursuant to Section 6.01 and 6.02 (c), (d),
or (e) (to the extent any such documents, or information contained in such
documents, are included in materials otherwise filed with the SEC) may be
delivered electronically and if so delivered, shall be deemed to have been
delivered on the date on which each of the following has occurred: (i) such
documents are filed with the SEC and are accessible electronically by the
Lenders and the Administrative Agent; and (ii) the Borrower notifies (or shall
arrange for the notification of) the Administrative Agent and each Lender (by
telecopier or electronic mail) of the filing of such documents. Documents
required to be delivered pursuant to Section 6.01 and 6.02 (to the extent any
such documents are not included in materials otherwise filed with the SEC in
accordance with the preceding sentence) may be delivered electronically and if
so delivered, shall be deemed to have been delivered on the date (i) on which
the Borrower posts such documents, or provides a link thereto on the Borrower’s
website on the Internet at the website address listed on Schedule 10.02; or
(ii) on which such documents are posted on the Borrower’s behalf on an Internet
or intranet website (which the Administrative Agent agrees to do promptly upon
receipt thereof), if any, to which each Lender and the Administrative Agent have
access (whether a commercial, third-party website or whether sponsored by the
Administrative Agent); provided that: the Borrower shall notify (or shall
arrange for the notification of) the Administrative Agent and each Lender (by
telecopier or electronic mail) of the posting of any such documents.
Notwithstanding anything contained herein, in every instance the Borrower shall
be required to provide paper copies of the Compliance Certificates

 

44



--------------------------------------------------------------------------------

required by Section 6.02(a) to the Administrative Agent. Except for such
Compliance Certificates, the Administrative Agent shall have no obligation to
request the delivery or to maintain copies of the documents referred to above,
and in any event shall have no responsibility to monitor compliance by the
Borrower with any such request for delivery, and each Lender shall be solely
responsible for requesting delivery to it or maintaining its copies of such
documents.

The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arrangers will make available to the Lenders materials and/or information
provided by or on behalf of the Borrower hereunder (collectively, “Borrower
Materials”) by posting the Borrower Materials on IntraLinks or another similar
electronic system (the “Platform”) and (b) certain of the Lenders (each, a
“Public Lender”) may have personnel who do not wish to receive material
non-public information with respect to the Borrower or its Affiliates, or the
respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Persons’
securities. The Borrower hereby agrees that so long as the Borrower is the
issuer of any outstanding debt or equity securities that are registered or
issued pursuant to a private offering or is actively contemplating issuing any
such securities (w) all Borrower Materials that are to be made available to
Public Lenders shall be clearly and conspicuously marked “PUBLIC” which, at a
minimum, shall mean that the word “PUBLIC” shall appear prominently on the first
page thereof; (x) by marking Borrower Materials “PUBLIC,” the Borrower shall be
deemed to have authorized the Administrative Agent, the Arrangers and the
Lenders to treat such Borrower Materials as not containing any material
non-public information with respect to the Borrower or its securities for
purposes of United States Federal and state securities laws (provided, however,
that to the extent such Borrower Materials constitute Information, they shall be
treated as set forth in Section 10.07); (y) all Borrower Materials marked
“PUBLIC” are permitted to be made available through a portion of the Platform
designated “Public Investor;” and (z) the Administrative Agent and the Arrangers
shall be entitled to treat any Borrower Materials that are not marked “PUBLIC”
as being suitable only for posting on a portion of the Platform not designated
“Public Investor.” Notwithstanding the foregoing, the Borrower shall be under no
obligation to mark any Borrower Materials “PUBLIC.”

6.03.    Notices.  Promptly notify the Administrative Agent and each Lender:

(a)       of the occurrence of any Default;

(b)       of any matter that has resulted or could reasonably be expected to
result in a Material Adverse Effect, including (i) breach or non-performance of,
or any default under, a Contractual Obligation of the Borrower or any
Subsidiary; (ii) any dispute, litigation, investigation, proceeding or
suspension between the Borrower or any Subsidiary and any Governmental
Authority; or (iii) the commencement of, or any material development in, any
litigation or proceeding affecting the Borrower or any Subsidiary, including
pursuant to any applicable Environmental Laws;

(c)       of the occurrence of any ERISA Event;

(d)       of any material change in accounting policies or financial reporting
practices by the Borrower or any Subsidiary; and

(e)       of any announcement by Moody’s or S&P of any change or possible change
in a Debt Rating.

Each notice pursuant to this Section 6.03 (other than Section 6.03(e)) shall be
accompanied by a statement of a Responsible Officer of the Borrower setting
forth details of the occurrence referred to therein and stating what action the
Borrower has taken and proposes to take with respect thereto. Each notice
pursuant to Section 6.03(a) shall describe with particularity any and all
provisions of this Agreement and any other Loan Document that have been
breached.

 

45



--------------------------------------------------------------------------------

6.04.    Payment of Obligations.  Pay and discharge as the same shall become due
and payable, all its obligations and liabilities, including (a) all Tax
liabilities, assessments and governmental charges or levies upon it or its
properties or assets, unless the same are being contested in good faith by
appropriate proceedings diligently conducted and adequate reserves in accordance
with GAAP are being maintained by the Borrower or such Subsidiary; (b) all
lawful claims which, if unpaid, would by law become a Lien upon its property not
otherwise permitted by this Agreement; and (c) all Indebtedness, as and when due
and payable, but subject to any subordination provisions contained in any
instrument or agreement evidencing such Indebtedness; provided, however, failure
of the Borrower or any Subsidiary to comply with the immediately preceding
clause (c) shall not constitute a Default or Event of Default unless such
failure shall result in a Default or Event of Default under Section 8.01(e).

6.05.    Preservation of Existence, Etc.  (a) Preserve, renew and maintain in
full force and effect its legal existence and good standing under the Laws of
the jurisdiction of its organization except in a transaction permitted by
Section 7.03 or 7.04; (b) take all reasonable action to maintain all rights,
privileges, permits, licenses and franchises necessary or desirable in the
normal conduct of its business, except to the extent that failure to do so could
not reasonably be expected to have a Material Adverse Effect; and (c) preserve
or renew all of its registered patents, trademarks, trade names and service
marks, the non-preservation of which could reasonably be expected to have a
Material Adverse Effect.

6.06.    Maintenance of Properties.    (a) Maintain, preserve and protect all of
its material properties and equipment necessary in the operation of its business
in good working order and condition, ordinary wear and tear excepted; and
(b) make all necessary repairs thereto and renewals and replacements thereof
except where the failure to do so could not reasonably be expected to have a
Material Adverse Effect.

6.07.    Maintenance of Insurance.  Maintain with financially sound and
reputable insurance companies not Affiliates of the Borrower, insurance with
respect to its properties and business against loss or damage of the kinds
customarily insured against by Persons engaged in the same or similar business,
of such types and in such amounts (after giving effect to any self-insurance
reasonable and customary for similarly situated Persons engaged in the same or
similar businesses as the Borrower and its Subsidiaries) as are customarily
carried under similar circumstances by such other Persons.

6.08.    Compliance with Laws.  Comply in all material respects with the
requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its business or property, except in such instances in
which (a) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted; or
(b) the failure to comply therewith could not reasonably be expected to have a
Material Adverse Effect.

6.09.    Books and Records.  Maintain proper books of record and account, in
which all financial transactions and matters involving the assets and business
of the Borrower or such Subsidiary, as the case may be, have been made in
accordance with, and to the extent required by, GAAP consistently applied.

6.10.    Inspection Rights.      Permit representatives and independent
contractors of the Administrative Agent (at the expense of the Borrower) and
each Lender (at their sole cost and expense) to visit and inspect any of its
properties, to examine its corporate, financial and operating records, and make
copies thereof or abstracts therefrom, and to discuss its affairs, finances and
accounts with its directors, officers, and independent public accountants, at
such reasonable times during normal business hours and upon reasonable advance
notice to the Borrower; provided, however, that (i) prior to the occurrence and

 

46



--------------------------------------------------------------------------------

continuance of an Event of Default, no more than two such inspections will be
conducted by the Administrative Agent in any calendar year; and (ii) when an
Event of Default exists the Administrative Agent or any Lender (or any of their
respective representatives or independent contractors) may do any of the
foregoing at the expense of the Borrower at any time during normal business
hours, without advance notice, and without limitation on the frequency of such
inspections.

6.11.      Use of Proceeds.  Use the proceeds of the Credit Extensions for the
purposes specified in Section 5.18 and not in contravention of any Law or of any
Loan Document.

ARTICLE VII.

NEGATIVE COVENANTS

On the Closing Date, and thereafter so long as any Loan or other Obligation
hereunder shall remain unpaid or unsatisfied, the Borrower shall not, nor shall
it permit any Subsidiary to, directly or indirectly:

7.01.      Liens.

(a)         Enter into or permit to exist any arrangement or agreement which
directly or indirectly prohibits the Borrower or any Subsidiary from creating or
incurring Liens on any of its assets (any such arrangement or agreement a
“Negative Pledge”), other than the following:

(i)        a Negative Pledge contained in any of the Loan Documents;

(ii)       a Negative Pledge contained in any agreement (x) evidencing
Indebtedness secured by a Lien permitted to exist under Section 7.01(b)(ii),
(ix) or (x) and (y) which prohibits the creation of any other Lien on only the
property securing such Indebtedness as of the date such agreement was entered
into or assumed (together with replacement property and customary provisions in
respect of proceeds, accessions, and other after-acquired property);

(iii)      provisions contained in leases and other agreements restricting the
assignment, sublease, or pledge of such lease or agreement;

(iv)      Negative Pledges existing on the date of this Agreement contained in
the organizational documents or other agreements binding on any Subsidiary that
is not a wholly-owned Subsidiary (but only to the extent such Negative Pledge
covers any Equity Interest in such Subsidiary or the property or assets of such
Subsidiary);

(v)       a Negative Pledge contained in any agreements governing an Investment
made in a Person other than a Subsidiary (but only to the extent such Negative
Pledge covers any Equity Interest in such Person);

(vi)      a Negative Pledge contained in any agreement relating to the
Disposition of a Subsidiary or assets pending such Disposition, provided that in
any such case such Negative Pledge applies only to the Subsidiary or the assets
that are the subject of such Disposition; or

(vii)     a Negative Pledge contained in any agreement evidencing or governing
Indebtedness (including credit facilities and debt securities) otherwise
permitted to be incurred under this Agreement, so long as the Borrower
determines in good faith (after consultation with the Administrative Agent) that
such Negative Pledge, taken as a whole, is no more restrictive in any material
respect than the restrictions in Section 7.01(b), or that such Negative Pledge
is otherwise in a form customary for similar agreements for comparable borrowers
or issuers at such time; and

 

47



--------------------------------------------------------------------------------

(b)         Create, incur, assume or suffer to exist any Lien upon any of its
property, assets or revenues, whether now owned or hereafter acquired, other
than the following:

(i)        Liens pursuant to any Loan Document;

(ii)       Liens existing on the date hereof and listed on Schedule 7.01 and any
renewals or extensions thereof, provided that (x) the value of the property
covered thereby is not changed (unless reduced), (y) the amount secured or
benefited thereby is not increased, and (z) the direct or any contingent obligor
with respect thereto is not changed;

(iii)      Liens for taxes not yet due or which are being contested in good
faith and by appropriate proceedings diligently conducted, if adequate reserves
with respect thereto are maintained on the books of the applicable Person in
accordance with GAAP;

(iv)      carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or
other like Liens arising in the ordinary course of business which are not
overdue for a period of more than 60 days or which are being contested in good
faith and by appropriate proceedings diligently conducted, if adequate reserves
with respect thereto are maintained on the books of the applicable Person in
accordance with GAAP;

(v)       pledges or deposits in the ordinary course of business in connection
with workers’ compensation, unemployment insurance and other social security
legislation, other than any Lien imposed by ERISA;

(vi)      deposits to secure the performance of bids, trade contracts and leases
(other than Indebtedness), statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business, but expressly excluding any liens in favor of the
PBGC or otherwise under ERISA;

(vii)     easements, rights-of-way, restrictions and other similar encumbrances
affecting real property which, in the aggregate, are not substantial in amount,
and which do not in any case materially detract from the value of the property
subject thereto or materially interfere with the ordinary conduct of the
business of the applicable Person;

(viii)    Liens securing judgments or orders for the payment of money not
constituting an Event of Default under Section 8.01(h);

(ix)      Liens securing Indebtedness in respect of capital leases, Synthetic
Lease Obligations and purchase money obligations for fixed or capital assets;
provided, that (x) on any date of determination the aggregate amount of all such
Indebtedness secured by such Liens does not exceed 15% of the Book Value of the
assets of the Borrower and its Subsidiaries in the aggregate; (y) such Liens do
not at any time encumber any property other than the property financed by such
Indebtedness (and the proceeds thereof); and (z) the Indebtedness secured
thereby does not on the date of acquisition exceed the cost or fair market
value, whichever is lower, of the property being acquired;

 

48



--------------------------------------------------------------------------------

(x)        any Lien (x) existing on property of a Person at the time of its
consolidation with or merger into the Borrower or a Subsidiary or at the time
such Person becomes a Subsidiary or (y) existing on any property acquired by the
Borrower or any Subsidiary at the time such property is so acquired (whether or
not the Indebtedness secured thereby shall have been assumed); provided that in
each such case, (A) such Lien was not created or assumed in contemplation of
such consolidation or merger or such Person’s becoming a Subsidiary or such
acquisition of property and (B) such Lien shall extend solely to the property so
acquired or in the case of an acquisition of a Subsidiary, the assets of the
Subsidiary, and in each case, proceeds thereof;

(xi)       normal and customary rights of setoff upon deposits of cash in favor
of banks or other depository institutions;

(xii)      leases or subleases granted to others not interfering in any material
respect with the business of the Borrower or any of its Subsidiaries;

(xiii)     Liens on the assets of any Subsidiary securing Indebtedness or other
obligations owing to the Borrower;

(xiv)     Liens in the nature of any interest or title of a lessor or sublessor
under any lease;

(xv)      Liens solely on any cash earnest money deposits made by the Borrower
or any of its Subsidiaries in connection with any letter of intent or purchase
agreement in connection with Investments permitted under Section 7.02;

(xvi)     purported Liens evidenced by the filing of precautionary UCC financing
statements; and

(xvii)    Liens arising in connection with out-bound licenses of patents,
copyrights, trademarks and other IP Rights granted by the Borrower or any of its
Subsidiaries in the ordinary course of business and not interfering in any
material respect with the ordinary conduct of the business of the Borrower and
its Subsidiaries.

7.02.      Investments.   Make any Investments, if a Default then exists or
arises as a result of such Investment or if immediately after giving effect to
such Investment, (a) the Book Value of the assets of the Borrower would be less
than the greater of (i) 50% of the Book Value of the consolidated assets of the
Borrower and its Subsidiaries and (ii) $850,000,000 or (b) the representations
and warranties made by the Borrower in the Loan Documents to which it is a party
would not be true and correct in all material respects with the same force and
effect as if made on and as of the date of such Investment, except to the extent
that such representations and warranties specifically refer to an earlier date,
in which case they were not true and correct in all material respects as of such
earlier date; provided that, prior to making any Material Investment, the
Borrower shall deliver to the Administrative Agent a Compliance Certificate,
demonstrating that the Borrower is in compliance, on a pro forma basis after
giving effect to such Material Investment, as of the last day of the
most-recently ended fiscal quarter of the Borrower for which the Borrower has
delivered financial statements to the Lenders or for which financial statements
of the Borrower are publicly available, with the financial covenants set forth
in Section 7.09 and demonstrating the Borrower’s compliance with the
requirements of Section 7.02(a); provided that, notwithstanding the foregoing,
Investments by Subsidiaries (including without limitation, intercompany loans
and advances) in the Borrower may not exceed $5,000,000 in the aggregate on any
date of determination. For purposes hereof, “Material Investment” shall mean any
Investment of more than $150,000,000 in cash, cash equivalents or assets (valued
at such assets Book Value at the date of such Investment).

 

49



--------------------------------------------------------------------------------

7.03.    Fundamental Changes.   Merge, dissolve, liquidate, consolidate with or
into another Person, or Dispose of (whether in one transaction or in a series of
transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to or in favor of any Person, except that, so long as no
Default exists or would result therefrom:

(a)       any Subsidiary may merge with the Borrower, provided that the Borrower
shall be the continuing or surviving Person;

(b)       any Subsidiary may merge with any other Subsidiary so long as no
Default would exist immediately after giving effect to such merger, including
without limitation a Default resulting from a breach of any other covenant
contained in this Article VII;

(c)       the Borrower or any Subsidiary may Dispose of Subsidiaries and any
Subsidiary may Dispose of all or substantially all of its assets (upon voluntary
liquidation or otherwise) to the extent each such Disposition constitutes a
Permitted Disposition or is otherwise permitted by Section 7.04;

(d)       any Subsidiary may merge with another Person (other than the Borrower
or another Subsidiary), if immediately after giving effect to such merger,
(i) the Book Value of the assets of the Borrower would not be less than the
greater of (x) 50% of the Book Value of the consolidated assets of the Borrower
and its Subsidiaries and (y) $850,000,000; and (ii) the representations and
warranties made by the Borrower in the Loan Documents to which it is a party are
true and correct in all material respects with the same force and effect as if
made on and as of the date of such merger, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they are true and correct in all material respects as of such earlier date;
provided that if such Subsidiary is a Material Subsidiary, the Borrower shall
deliver to the Administrative Agent a Compliance Certificate, demonstrating that
the Borrower is in compliance, on a pro forma basis after giving effect to the
merger of such Material Subsidiary, as of the last day of the most-recently
ended fiscal quarter of the Borrower for which the Borrower has delivered
financial statements to the Lenders or for which financial statements of the
Borrower are publicly available, with the financial covenants set forth in
Section 7.09, and demonstrating the Borrower’s compliance with the requirements
of Section 7.03(d)(i); and

(e)       the Borrower may merge or consolidate with any other Person, so long
as in any merger or consolidation involving the Borrower, the Borrower shall be
the surviving or continuing entity.

7.04.    Dispositions.   Other than Permitted Dispositions, make any Disposition
or enter into any agreement to make any Disposition (including, without
limitation, the Disposition of a Subsidiary by the Borrower or a Subsidiary, or
the Disposition by a Subsidiary of all or substantially all of its assets, upon
voluntary liquidation or otherwise), if a Default then exists or arises as a
result of such Disposition or if immediately after giving effect to any such
Disposition, (a) the Book Value of the assets of the Borrower would be less than
the greater of (i) 50% of the Book Value of the consolidated assets of the
Borrower and its Subsidiaries and (ii) $850,000,000; or (b) the representations
and warranties made by the Borrower in the Loan Documents to which it is a party
would not be true and correct in all material respects with the same force and
effect as if made on and as of the date of such Disposition, except to the
extent that such representations and warranties specifically refer to an earlier
date, in which case they were not true and correct in all material respects as
of such earlier date; provided that, prior to making any Material Disposition,
the Borrower shall deliver to the Administrative Agent a Compliance Certificate,
demonstrating that the Borrower is in compliance, on a pro forma basis after
giving effect to such Material Disposition, as of the last day of the
most-recently ended fiscal quarter of the Borrower for which the Borrower has
delivered financial statements to the Lenders or for which financial statements
of the Borrower are publicly available, with the financial covenants set forth
in Section 7.09 and demonstrating the Borrower’s compliance with the
requirements of Section 7.04(a). For purposes hereof, “Material Disposition”
shall mean any Disposition of assets having a Book Value at the time of such
Disposition of more than $50,000,000.

 

50



--------------------------------------------------------------------------------

7.05.    Restricted Payments.  During the occurrence and continuance of an Event
of Default, declare or make, directly or indirectly, any Restricted Payment, or
incur any obligation (contingent or otherwise) to do so, except that (a) each
Subsidiary may make Restricted Payments to the Borrower or any other Subsidiary
and (b) any Subsidiary that is not a wholly-owned Subsidiary may make
distributions to the holders of its Equity Interests on a pro rata basis to the
extent such Subsidiary is contractually obligated to make such distribution or
such Subsidiary has a fiduciary obligation to make such distribution and such
distribution is made in compliance with applicable law.

7.06.    Change in Nature of Business.  Engage in any material line of business
substantially different from those lines of business conducted by the Borrower
and its Subsidiaries on the date hereof or any business substantially related or
incidental thereto.

7.07.    Transactions with Affiliates.  Enter into any transaction of any kind
with any Affiliate of the Borrower, whether or not in the ordinary course of
business, other than on terms substantially as favorable to the Borrower or such
Subsidiary as would be obtainable by the Borrower or such Subsidiary at the time
in a comparable arm’s length transaction with a Person other than an Affiliate.

7.08.    Use of Proceeds.    Use the proceeds of any Credit Extension, whether
directly or indirectly, and whether immediately, incidentally or ultimately, to
purchase or carry margin stock (within the meaning of Regulation U of the FRB)
or to extend credit to others for the purpose of purchasing or carrying margin
stock or to refund indebtedness originally incurred for such purpose.

7.09.    Financial Covenants.

(a)       Minimum Consolidated Fixed Charge Coverage Ratio. Permit the
Consolidated Fixed Charge Coverage Ratio as of the end of any fiscal quarter of
the Borrower to be less than 2.5 to 1.0.

(b)       Maximum Consolidated Leverage Ratio. Permit the Consolidated Leverage
Ratio as of the end of any fiscal quarter of the Borrower to be greater than 3.0
to 1.0.

7.10.    Swap Contracts.  Enter into any Swap Contract except in the ordinary
course of business pursuant to bona fide hedging transactions and not for
speculation.

ARTICLE VIII.

EVENTS OF DEFAULT AND REMEDIES

8.01.    Events of Default.  Any of the following shall constitute an Event of
Default:

(a)       Non-Payment.  The Borrower fails to pay (i) when and as required to be
paid herein, any amount of principal of any Loan, or (ii) within two Business
Days after the same becomes due, any interest on any Loan, or any fee due
hereunder as contemplated by Section 2.11, or (iii) within three Business Days
after notice thereof, any other amount payable hereunder or under any other Loan
Document; or

(b)       Specific Covenants.  The Borrower fails to perform or observe any
term, covenant or agreement contained in any of Section 6.05, or 6.11 or
Article VII; or

(c)       Other Defaults.  The Borrower fails to perform or observe (i) any
other covenant or agreement (not specified in subsection (a) or (b) above)
contained in any Loan Document on its part to be performed or observed and such
failure continues for 30 days; or (ii) any term, covenant or agreement contained
in Section 6.01, 6.02, 6.03, or 6.10 and such failure continues for two Business
Days; or

 

51



--------------------------------------------------------------------------------

(d)       Representations and Warranties.  Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of the
Borrower herein, in any other Loan Document, or in any document delivered in
connection herewith or therewith shall be incorrect or misleading when made or
deemed made; or

(e)       Cross-Default.  (i) The Borrower or any Subsidiary (A) fails to make
any payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) in respect of any Indebtedness or Guarantee
(other than Indebtedness hereunder and Indebtedness under Swap Contracts) having
an aggregate principal amount (including undrawn committed or available amounts
and including amounts owing to all creditors under any combined or syndicated
credit arrangement) of more than the Threshold Amount, or (B) fails to observe
or perform any other agreement or condition relating to any such Indebtedness or
Guarantee or contained in any instrument or agreement evidencing, securing or
relating thereto, or any other event occurs, the effect of which default or
other event is to cause, or to permit the holder or holders of such Indebtedness
or the beneficiary or beneficiaries of such Guarantee (or a trustee or agent on
behalf of such holder or holders or beneficiary or beneficiaries) to cause,
after lapse of all applicable grace periods and the giving of notice if
required, such Indebtedness to be demanded or to become due or to be
repurchased, prepaid, defeased or redeemed (automatically or otherwise), or an
offer to repurchase, prepay, defease or redeem such Indebtedness to be made,
prior to its stated maturity, or such Guarantee to become payable or cash
collateral in respect thereof to be demanded; or (ii) there occurs under any
Swap Contract an Early Termination Date (as defined in such Swap Contract)
resulting from (A) any event of default under such Swap Contract as to which the
Borrower or any Subsidiary is the Defaulting Party (as defined in such Swap
Contract) or (B) any Termination Event (as so defined) under such Swap Contract
as to which the Borrower or any Subsidiary is an Affected Party (as so defined)
and, in either event, the Swap Termination Value owed by the Borrower or such
Subsidiary as a result thereof is greater than the Threshold Amount; or

(f)       Insolvency Proceedings, Etc.  The Borrower or any of its Material
Subsidiaries institutes or consents to the institution of any proceeding under
any Debtor Relief Law, or makes an assignment for the benefit of creditors; or
applies for or consents to the appointment of any receiver, trustee, custodian,
conservator, liquidator, rehabilitator or similar officer for it or for all or
any material part of its property; or any receiver, trustee, custodian,
conservator, liquidator, rehabilitator or similar officer is appointed without
the application or consent of such Person and the appointment continues
undischarged for 60 calendar days; or any proceeding under any Debtor Relief Law
relating to any such Person or to all or any material part of its property is
instituted without the consent of such Person and continues undismissed for 60
calendar days, or an order for relief is entered in any such proceeding; or

(g)       Inability to Pay Debts; Attachment.    (i) The Borrower or any
Material Subsidiary becomes unable or admits in writing its inability or fails
generally to pay its debts as they become due, or (ii) any writ or warrant of
attachment or execution or similar process is issued or levied against all or
any material part of the property of any such Person and is not released,
vacated or fully bonded within 30 days after its issue or levy; or

(h)       Judgments.  There is entered against the Borrower or any Material
Subsidiary (i) one or more final judgments or orders for the payment of money in
an aggregate amount (as to all such judgments or orders) exceeding the Threshold
Amount (to the extent not covered by independent third-party insurance as to
which the insurer does not dispute coverage), or (ii) any one or more
non-monetary final judgments that have, or could reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect and, in either case,
(A) enforcement proceedings are commenced by any creditor upon such judgment or
order, or (B) there is a period of 30 consecutive days during which a stay of
enforcement of such judgment, by reason of a pending appeal or otherwise, is not
in effect; or

 

52



--------------------------------------------------------------------------------

(i)       ERISA.  (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of the Borrower in an aggregate amount in excess of the Threshold
Amount, or (ii) the Borrower or any ERISA Affiliate fails to pay when due, after
the expiration of any applicable grace period, any installment payment with
respect to its withdrawal liability under Section 4201 of ERISA under a
Multiemployer Plan in an aggregate amount in excess of the Threshold Amount; or

(j)       Invalidity of Loan Documents.  Any material provision of any Loan
Document, at any time after its execution and delivery and for any reason other
than as expressly permitted hereunder or thereunder or satisfaction in full of
all the Obligations, ceases to be in full force and effect; or the Borrower or
any other Person contests in any manner the validity or enforceability of any
material provision of any Loan Document; or the Borrower denies that it has any
or further liability or obligation under any Loan Document (other than as a
result of repayment in full of the Obligations), or purports to revoke,
terminate or rescind any material provision of any Loan Document; or

(k)       Change of Control.  There occurs any Change of Control.

8.02.    Remedies Upon Event of Default.  If any Event of Default occurs and is
continuing, the Administrative Agent shall, at the request of, or may, with the
consent of, the Required Lenders, take any or all of the following actions:

(a)       declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Borrower;

(b)       exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents;

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans shall automatically
terminate and the unpaid principal amount of all outstanding Loans and all
interest and other amounts as aforesaid shall automatically become due and
payable, in each case without further act of the Administrative Agent or any
Lender. Notwithstanding anything to the contrary contained herein, in no event
shall the existence of a Default or Event of Default affect the obligations of
each Lender to make Loans under Section 2.01 on the Closing Date if the
conditions set forth in Section 4.02 are satisfied.

8.03.    Application of Funds.   After the exercise of remedies provided for in
Section 8.02 (or after the Loans have automatically become immediately due and
payable), any amounts received on account of the Obligations shall be applied by
the Administrative Agent in the following order:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including fees, charges and disbursements of counsel to the respective
Lenders and amounts payable under Article III), ratably among them in proportion
to the respective amounts described in this clause Second payable to them;

 

53



--------------------------------------------------------------------------------

Third, to payment of that portion of the Obligations constituting interest on
the Loans and other Obligations, ratably among the Lenders in proportion to the
respective amounts described in this clause Third payable to them;

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, ratably among the Lenders in proportion to the
respective amounts described in this clause Fourth held by them; and

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.

 

ARTICLE IX.

ADMINISTRATIVE AGENT

9.01.    Appointment and Authority.    Each of the Lenders hereby irrevocably
appoints JPMorgan Chase Bank to act on its behalf as the Administrative Agent
hereunder and under the other Loan Documents and authorizes the Administrative
Agent to take such actions on its behalf and to exercise such powers as are
delegated to the Administrative Agent by the terms hereof or thereof, together
with such actions and powers as are reasonably incidental thereto. The
provisions of this Article are solely for the benefit of the Administrative
Agent and the Lenders, and the Borrower shall not have rights as a third party
beneficiary of any of such provisions.

9.02.    Rights as a Lender.  The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.

9.03.    Exculpatory Provisions.    The Administrative Agent shall not have any
duties or obligations except those expressly set forth herein and in the other
Loan Documents. Without limiting the generality of the foregoing, the
Administrative Agent:

(a)       shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;

(b)       shall not have any duty to take any discretionary action or exercise
any discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law; and

(c)       shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.

 

54



--------------------------------------------------------------------------------

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.01 and 8.02) or (ii) in the absence of
its own gross negligence or willful misconduct. The Administrative Agent shall
be deemed not to have knowledge of any Default unless and until notice
describing such Default is given to the Administrative Agent by the Borrower or
a Lender.

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.

9.04.    Reliance by Administrative Agent.  The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon. In determining compliance with any condition hereunder to
the making of a Loan that by its terms must be fulfilled to the satisfaction of
a Lender, the Administrative Agent may presume that such condition is
satisfactory to such Lender unless the Administrative Agent shall have received
notice to the contrary from such Lender prior to the making of such Loan. The
Administrative Agent may consult with legal counsel (who may be counsel for the
Borrower), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.

9.05.    Delegation of Duties.  The Administrative Agent may perform any and all
of its duties and exercise its rights and powers hereunder or under any other
Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

9.06.    Resignation of Administrative Agent.  The Administrative Agent may at
any time give notice of its resignation to the Lenders and the Borrower. Upon
receipt of any such notice of resignation, the Required Lenders shall have the
right, with the consent of the Borrower (not to be unreasonably withheld or
delayed) so long as no Event of Default exists, to appoint a successor, which
shall be a bank with an office in the United States, or an Affiliate of any such
bank with an office in the United States. If no such successor shall have been
so appointed by the Required Lenders and shall have accepted such appointment
within 30 days after the retiring Administrative Agent gives notice of its
resignation, then

 

55



--------------------------------------------------------------------------------

the retiring Administrative Agent may on behalf of the Lenders appoint a
successor Administrative Agent meeting the qualifications set forth above;
provided that if the Administrative Agent shall notify the Borrower and the
Lenders that no qualifying Person has accepted such appointment, then such
resignation shall nonetheless become effective in accordance with such notice
and (1) the retiring Administrative Agent shall be discharged from its duties
and obligations hereunder and under the other Loan Documents and (2) all
payments, communications and determinations provided to be made by, to or
through the Administrative Agent shall instead be made by or to each Lender
directly, until such time as the Required Lenders appoint a successor
Administrative Agent as provided for above in this Section. Upon the acceptance
of a successor’s appointment as Administrative Agent hereunder, such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring (or retired) Administrative Agent, and the retiring
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents (if not already discharged therefrom
as provided above in this Section). The fees payable by the Borrower to a
successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such successor.
After the retiring Administrative Agent’s resignation hereunder and under the
other Loan Documents, the provisions of this Article and Section 10.04 shall
continue in effect for the benefit of such retiring Administrative Agent, its
sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while the retiring Administrative Agent
was acting as Administrative Agent.

9.07.    Non-Reliance on Administrative Agent and Other Lenders.      Each
Lender acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.

9.08.    No Other Duties, Etc.  Anything herein to the contrary notwithstanding,
none of the Bookrunners, Arrangers, Syndication Agent or Documentation Agents
listed on the cover page hereof shall have any powers, duties or
responsibilities under this Agreement or any of the other Loan Documents, except
in its capacity, as applicable, as the Administrative Agent or a Lender
hereunder.

9.09.    Administrative Agent May File Proofs of Claim.    In case of the
pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to the Borrower, the Administrative Agent (irrespective of
whether the principal of any Loan shall then be due and payable as herein
expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise

(a)       to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans and all other Obligations that
are owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders and the
Administrative Agent under Sections 2.11 and 10.04) allowed in such judicial
proceeding; and

(b)       to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

 

56



--------------------------------------------------------------------------------

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.11 and 10.04.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender to authorize the Administrative Agent to
vote in respect of the claim of any Lender in any such proceeding.

ARTICLE X.

MISCELLANEOUS

10.01.  Amendments, Etc.  No amendment or waiver of any provision of this
Agreement or any other Loan Document, and no consent to any departure by the
Borrower therefrom, shall be effective unless in writing signed by the Required
Lenders and the Borrower and acknowledged by the Administrative Agent (which the
Administrative Agent agrees to do once such writing is signed by the Required
Lenders; provided, however, that such acknowledgment shall not negate the
Administrative Agent’s right to consent or withhold its consent to any
amendment, waiver, or consent affecting the rights or duties of the
Administrative Agent under the Loan Documents as provided below), and each such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given; provided, however, that no such amendment,
waiver or consent shall:

(a)       waive any condition set forth in Section 4.02 without the written
consent of each Lender;

(b)       [Reserved];

(c)       extend or increase the Term Loan Commitment of any Lender without the
written consent of such Lender;

(d)       postpone any date fixed by this Agreement or any other Loan Document
for any payment or mandatory prepayment of principal, interest, fees or other
amounts due to the Lenders (or any of them) hereunder or under any other Loan
Document without the written consent of each Lender entitled to such payment;

(e)       reduce the principal of, or the rate of interest specified herein on,
any Loan Borrowing, or (subject to clause (iv) of the proviso following clause
(h) below) any fees or other amounts payable hereunder or under any other Loan
Document without the written consent of each Lender entitled to such amount;
provided, however, that only the consent of the Required Lenders shall be
necessary to amend the definition of “Default Rate” or to waive any obligation
of the Borrower to pay interest at the Default Rate;

(f)       change Section 2.15 or Section 8.03 in a manner that would alter the
pro rata sharing of payments required thereby without the written consent of
each Lender;

 

57



--------------------------------------------------------------------------------

(g)       change any provision of this Section or the definition of “Required
Lenders” or any other provision hereof specifying the number or percentage of
Lenders required to amend, waive or otherwise modify any rights hereunder or
make any determination or grant any consent hereunder without the written
consent of each Lender; or

(h)       [Reserved];

and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the Administrative Agent in addition to the Lenders
required above, affect the rights or duties of the Administrative Agent under
this Agreement or any other Loan Document; and (ii) a Fee Letter may be amended,
or rights or privileges thereunder waived, in a writing executed only by the
parties thereto. Notwithstanding anything to the contrary herein, no Defaulting
Lender shall have any right to approve or disapprove any amendment, waiver or
consent hereunder, except to the extent set forth in Section 2.19(b).

Notwithstanding the foregoing, the Administrative Agent, with the consent of the
Borrower, may amend, modify or supplement any Loan Document without the consent
of any Lender or the Required Lenders in order to correct or cure any ambiguity,
inconsistency or defect or correct any typographical or ministerial error in any
Loan Document.

10.02.  Notices; Effectiveness; Electronic Communication.

(a)       Notices Generally. Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in subsection (b) below), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by telecopier as
follows, and all notices and other communications expressly permitted hereunder
to be given by telephone shall be made to the applicable telephone number, as
follows:

(i)      if to the Borrower or the Administrative Agent, to the address,
telecopier number, electronic mail address or telephone number specified for
such Person on Schedule 10.02; and

(ii)     if to any other Lender, to the address, telecopier number, electronic
mail address or telephone number specified in its Administrative Questionnaire
(which information the Administrative Agent will provide to the Borrower upon
its request).

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

(b)       Electronic Communications.      Notices and other communications to
the Lenders hereunder may be delivered or furnished by electronic communication
(including e-mail and Internet or intranet websites) pursuant to procedures
approved by the Administrative Agent, provided that the foregoing shall not
apply to notices to any Lender pursuant to Article II if such Lender has
notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication. The Administrative Agent or the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications.

 

58



--------------------------------------------------------------------------------

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

(c)       The Platform.  THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.”
THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS
OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY
DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO
WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to the Borrower, any Lender or any other
Person for losses, claims, damages, liabilities or expenses of any kind (whether
in tort, contract or otherwise) arising out of the Borrower’s or the
Administrative Agent’s transmission of Borrower Materials through the Internet,
except to the extent that such losses, claims, damages, liabilities or expenses
are determined by a court of competent jurisdiction by a final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Agent Party; provided, however, that in no event shall any Agent Party have
any liability to the Borrower, any Lender or any other Person for indirect,
special, incidental, consequential or punitive damages (as opposed to direct or
actual damages).

(d)       Change of Address, Etc.  Each of the Borrower and the Administrative
Agent may change its address, telecopier or telephone number for notices and
other communications hereunder by notice to the other parties hereto. Each other
Lender may change its address, telecopier or telephone number for notices and
other communications hereunder by notice to the Borrower and the Administrative
Agent. In addition, each Lender agrees to notify the Administrative Agent from
time to time to ensure that the Administrative Agent has on record (i) an
effective address, contact name, telephone number, telecopier number and
electronic mail address to which notices and other communications may be sent
and (ii) accurate wire instructions for such Lender. Furthermore, each Public
Lender agrees to cause at least one individual at or on behalf of such Public
Lender to at all times have selected the “Private Side Information” or similar
designation on the content declaration screen of the Platform in order to enable
such Public Lender or its delegate, in accordance with such Public Lender’s
compliance procedures and applicable Law, including United States Federal and
state securities Laws, to make reference to Borrower Materials that are not made
available through the “Public Side Information” portion of the Platform and that
may contain material non-public information with respect to the Borrower or its
securities for purposes of United States Federal or state securities laws.

(e)       Reliance by Administrative Agent and Lenders.    The Administrative
Agent and the Lenders shall be entitled to rely and act upon any notices
(including telephonic Borrowing Notices) purportedly given by or on behalf of
the Borrower even if (i) such notices were not made in a manner specified
herein, were incomplete or were not preceded or followed by any other form of
notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof. The Borrower shall indemnify
the Administrative Agent, each Lender and the Related Parties of each of them

 

59



--------------------------------------------------------------------------------

from all losses, costs, expenses and liabilities resulting from the reliance by
such Person on each notice purportedly given by or on behalf of the Borrower
except to the extent resulting from such Person’s gross negligence or willful
misconduct. All telephonic notices to and other telephonic communications with
the Administrative Agent may be recorded by the Administrative Agent, and each
of the parties hereto hereby consents to such recording.

10.03.  No Waiver; Cumulative Remedies.    No failure by any Lender or the
Administrative Agent to exercise, and no delay by any such Person in exercising,
any right, remedy, power or privilege hereunder shall operate as a waiver
thereof; nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege. The rights, remedies,
powers and privileges herein provided are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by law.

10.04.  Expenses; Indemnity; Damage Waiver.

(a)       Costs and Expenses.      The Borrower shall pay (i) all reasonable and
invoiced out-of-pocket expenses of the Administrative Agent and its Affiliates
(including the reasonable fees, charges and disbursements of counsel for the
Administrative Agent), in connection with the syndication of the Facilities, the
preparation, negotiation, execution, delivery and administration of this
Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the Closing Date
occurs), (ii) all reasonable and invoiced out-of-pocket expenses actually
incurred by the Administrative Agent or any Lender (including the fees, charges
and disbursements of any counsel for the Administrative Agent or any Lender), in
connection with the enforcement or protection of its rights (A) in connection
with this Agreement and the other Loan Documents, including its rights under
this Section, or (B) in connection with the Loans made hereunder, including all
such reasonable and invoiced out-of-pocket expenses actually incurred during any
workout, restructuring or negotiations in respect of such Loans.

(b)       Indemnification by the Borrower.    The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof), the Syndication Agent, each
Documentation Agent and each Lender, and each Related Party of any of the
foregoing Persons (each such Person being called an “Indemnitee”) against, and
hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities and related expenses (including the fees, charges and disbursements
of any counsel for any Indemnitee), and shall indemnify and hold harmless each
Indemnitee from all fees and time charges and disbursements for attorneys who
may be employees of any Indemnitee, incurred by any Indemnitee or asserted
against any Indemnitee by any third party or by the Borrower arising out of, in
connection with, or as a result of (i) the execution or delivery of this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the performance by the parties hereto of their respective
obligations hereunder or thereunder, the consummation of the transactions
contemplated hereby or thereby, or, in the case of the Administrative Agent (and
any sub-agent thereof) and its Related Parties only, the administration of this
Agreement and the other Loan Documents, (ii) the Acquisition and any Loan or the
use or proposed use of the proceeds therefrom, (iii) any actual or alleged
presence or release of Hazardous Materials on or from any property owned or
operated by the Borrower or any of its Subsidiaries, or any Environmental
Liability related in any way to the Borrower or any of its Subsidiaries, or
(iv) any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing (including any settlement costs and expenses
related thereto), whether based on contract, tort or any other theory, whether
brought by a third party or by the Borrower and regardless of whether any
Indemnitee is a party thereto, IN ALL CASES, WHETHER OR NOT CAUSED BY OR
ARISING, IN WHOLE OR IN PART, OUT OF THE COMPARATIVE, CONTRIBUTORY OR SOLE
NEGLIGENCE OF THE INDEMNITEE; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (x) are determined by a court of

 

60



--------------------------------------------------------------------------------

competent jurisdiction by final and nonappealable judgment to have resulted from
the bad faith, gross negligence or willful misconduct of such Indemnitee,
(y) result from a claim brought by the Borrower against an Indemnitee for
material breach of such Indemnitee’s obligations hereunder or under any other
Loan Document, if the Borrower has obtained a final and nonappealable judgment
in its favor on such claim as determined by a court of competent jurisdiction,
or (z) arose out of, or in connection with, any proceeding that does not involve
an act or omission by the Borrower or any Affiliate of the Borrower and that is
brought by an Indemnitee against any other Indemnitee (except to the extent
relating to such Indemnitee acting in an agency or other representative capacity
hereunder). For the avoidance of doubt, this Section 10.04(b) shall not apply
with respect to Taxes other than any Taxes that represent losses, claims or
damages arising from any non-Tax claim.

(c)        Reimbursement by Lenders.  To the extent that the Borrower for any
reason fails to indefeasibly pay any amount required under subsection (a) or
(b) of this Section to be paid by it to the Administrative Agent (or any
sub-agent thereof), or any Related Party of any of the foregoing, each Lender
severally agrees to pay to the Administrative Agent (or any such sub-agent) or
such Related Party, as the case may be, such Lender’s Applicable Percentage
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought) of such unpaid amount, provided that the unreimbursed expense
or indemnified loss, claim, damage, liability or related expense, as the case
may be, was incurred by or asserted against the Administrative Agent (or any
such sub-agent), or against any Related Party of any of the foregoing acting for
the Administrative Agent (or any such sub-agent) in connection with such
capacity. The obligations of the Lenders under this subsection (c) are subject
to the provisions of Section 2.14(d).

(d)        Waiver of Consequential Damages, Etc.  To the fullest extent
permitted by applicable law, the Borrower shall not assert, and hereby waives,
any claim against any Indemnitee, on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Agreement,
any other Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or the use of the proceeds
thereof. No Indemnitee referred to in subsection (b) above shall be liable for
any damages arising from the use by unintended recipients of any information or
other materials distributed to such unintended recipients by such Indemnitee
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby other than for direct or actual
damages resulting from the gross negligence or willful misconduct of such
Indemnitee as determined by a final and nonappealable judgment of a court of
competent jurisdiction.

(e)        Payments.    All amounts due under this Section shall be payable not
later than ten Business Days after demand therefor.

(f)        Survival.    The agreements in this Section shall survive the
resignation of the Administrative Agent, the replacement of any Lender (by
assignment or otherwise), the termination of the Aggregate Commitments and the
repayment, satisfaction or discharge of all the other Obligations.

10.05.  Payments Set Aside.  To the extent that any payment by or on behalf of
the Borrower is made to the Administrative Agent or any Lender, or the
Administrative Agent or any Lender exercises its right of setoff, and such
payment or the proceeds of such setoff or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by the Administrative Agent
or such Lender in its discretion) to be repaid to a trustee, receiver or any
other party, in connection with any proceeding under any Debtor Relief Law or
otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or

 

61



--------------------------------------------------------------------------------

such setoff had not occurred, and (b) each Lender severally agrees to pay to the
Administrative Agent upon demand its applicable share (without duplication) of
any amount so recovered from or repaid by the Administrative Agent, plus
interest thereon from the date of such demand to the date such payment is made
at a rate per annum equal to the Federal Funds Rate from time to time in effect.
The obligations of the Lenders under clause (b) of the preceding sentence shall
survive the payment in full of the Obligations and the termination of this
Agreement.

10.06.  Successors and Assigns.

(a)        Successors and Assigns Generally.  The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that the Borrower may
not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of the Administrative Agent and each Lender
and no Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (i) to an assignee in accordance with the provisions of
subsection (b) of this Section, (ii) by way of participation in accordance with
the provisions of subsection (d) of this Section, or (iii) by way of pledge or
assignment of a security interest subject to the restrictions of subsection (f)
of this Section (and any other attempted assignment or transfer by any party
hereto shall be null and void). Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby, Participants to the
extent provided in subsection (d) of this Section and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent and
the Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

(b)        Assignments by Lenders.  Any Lender may at any time assign to one or
more assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Term Loan Commitment and the Loans
at the time owing to it); provided that any such assignment shall be subject to
the following conditions:

(i)         Minimum Amounts.

(A)      in the case of an assignment of the entire remaining amount of the
assigning Lender’s Term Loan Commitment under the Term Loan Facility and the
Loans at the time owing to it under the Term Loan Facility or in the case of an
assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no minimum
amount need be assigned; and

(B)       in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Term Loan Commitment or Loans of the assigning Lender
subject to each such assignment, determined as of the date the Assignment and
Assumption with respect to such assignment is delivered to the Administrative
Agent or, if “Trade Date” is specified in the Assignment and Assumption, as of
the Trade Date, shall not be less than $5,000,000, in the case of any assignment
in respect of the Term Loan Facility unless each of the Administrative Agent
and, so long as no Event of Default has occurred and is continuing, the Borrower
otherwise consents (each such consent not to be unreasonably withheld or
delayed); provided, however, that concurrent assignments to members of an
Assignee Group and concurrent assignments from members of an Assignee Group to a
single Eligible Assignee (or to an Eligible Assignee and members of its Assignee
Group) will be treated as a single assignment for purposes of determining
whether such minimum amount has been met.

 

62



--------------------------------------------------------------------------------

(ii)       Proportionate Amounts.  Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Term Loan
Commitment assigned;

(iii)      Required Consents.  No consent shall be required for any assignment
except to the extent required by subsection (b)(i)(B) of this Section and, in
addition:

(A)      the consent of the Borrower (such consent not to be unreasonably
withheld or delayed) shall be required unless (1) an Event of Default has
occurred and is continuing at the time of such assignment or (2) such assignment
is to a Lender, an Affiliate of a Lender or an Approved Fund; provided that the
Borrower shall be deemed to have consented to any such assignment unless the
Borrower shall object thereto by written notice to the Administrative Agent
within five Business Days after having received notice thereof; and

(B)       the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments to a Person
that is not a Lender, an Affiliate of a Lender or an Approved Fund;

(iv)       Assignment and Assumption.  The parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Assumption,
together with a processing and recordation fee in the amount of $3,500;
provided, however, that the Administrative Agent may, in its sole discretion,
elect to waive such processing and recordation fee in the case of any
assignment. The assignee, if it is not a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.

(v)        No Assignment to Borrower.  No such assignment shall be made (A) to
the Borrower or any of the Borrower’s Affiliates or Subsidiaries, (B) to any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (B).

(vi)       No Assignment to Natural Persons.  No such assignment shall be made
to a natural person.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, and 10.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment. Upon request, the Borrower (at its expense) shall execute and
deliver a Note to the assignee Lender. Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
subsection shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
subsection (d) of this Section.

(c)      Register.  The Administrative Agent, acting solely for this purpose as
an agent of the Borrower, shall maintain at the Administrative Agent’s Office a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders,

 

63



--------------------------------------------------------------------------------

and the Term Loan Commitments of, and principal amounts of the Loans owing to,
each Lender pursuant to the terms hereof from time to time (the “Register”). The
entries in the Register shall be conclusive, and the Borrower, the
Administrative Agent and the Lenders shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. The
Register shall be available for inspection by the Borrower and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.

(d)      Participations.  Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural person or the Borrower or any of the Borrower’s
Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Term Loan Commitment and/or the Loans owing to it); provided that
(i) such Lender’s obligations under this Agreement shall remain unchanged,
(ii) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations and (iii) the Borrower, the Administrative
Agent and the Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement.

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.01 that affects such Participant. Subject to subsection (e) of this
Section, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 3.01, 3.04 and 3.05 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to subsection (b) of
this Section. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 10.08 as though it were a Lender, provided
such Participant agrees to be subject to Section 2.15 as though it were a
Lender.

Each Lender that sells a participation shall, acting solely for this purpose as
an agent of the Borrower, maintain a register on which it enters the name and
address of each Participant and the principal amounts (and stated interest) of
each Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register to any
Person (including the identity of any Participant or any information relating to
a Participant’s interest in any Term Loan Commitments, Loans, or its other
obligations under any Loan Document) except to the extent that such disclosure
is necessary to establish that such Term Loan Commitment, Loan, or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
For the avoidance of doubt, the Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register.

(e)      Limitations upon Participant Rights.  A Participant shall not be
entitled to receive any greater payment under Section 3.01 or 3.04 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Borrower’s prior written consent. No
Participant shall be entitled to the benefits of Section 3.01 unless such
Participant agrees, for the benefit of the Borrower, to comply with
Section 3.01(f) as though it were a Lender.

(f)      Certain Pledges.  Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement
(including under its Note, if any) to secure obligations of

 

64



--------------------------------------------------------------------------------

such Lender, including any pledge or assignment to secure obligations to a
Federal Reserve Bank; provided that no such pledge or assignment shall release
such Lender from any of its obligations hereunder or substitute any such pledgee
or assignee for such Lender as a party hereto.

(g)       Electronic Execution of Assignments.  The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.

10.07.  Treatment of Certain Information; Confidentiality.  Each of the
Administrative Agent and the Lenders (each a “Lender Party”) agrees to maintain
the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to its Affiliates and to its and its
Affiliates’ respective partners, directors, officers, employees, agents,
advisors, legal counsel, independent auditors, professionals and other
representatives (collectively, “Representatives”) (it being understood that
(i) Representatives will be informed of the confidential nature of such
Information and instructed to keep such Information confidential and (ii) a
party making such Information available to its Affiliates and its and their
respective officers, directors and employees agrees to be responsible for any
breach of this paragraph that results from the actions or omissions of such
Affiliates, officers, directors and employees), (b) to the extent requested by
any regulatory authority purporting to have jurisdiction over it (including any
self-regulatory authority, such as the National Association of Insurance
Commissioners), (c) to the extent required by applicable laws or regulations or
by any legal process, subpoena, judicial or administrative proceeding or similar
compulsory process, provided each Lender Party agrees that it will notify the
Borrower as soon as practical in the event of any such disclosure by such Lender
Party (other than at the request of a regulatory authority), unless such
notification shall be prohibited by applicable Law or legal process, (d) to any
other party hereto, (e) in connection with the exercise of any remedies
hereunder or under any other Loan Document or any action or proceeding relating
to this Agreement or any other Loan Document or the enforcement of rights
hereunder or thereunder, (f) subject to an agreement containing provisions
substantially the same as those of this Section, to (i) any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights or obligations under this Agreement or (ii) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
the Borrower and its obligations, (g) with the consent of the Borrower, (h) to
the extent such Information (x) becomes publicly available other than as a
result of a breach of this Section or (y) becomes available to the
Administrative Agent, any Lender or any of their respective Affiliates on a
nonconfidential basis from a source other than the Borrower or (i) to ratings
agencies.

For purposes of this Section, “Information” means all information received from
the Borrower or any Subsidiary relating to the Borrower or any Subsidiary or any
of their respective businesses, other than any such information that is
available to the Administrative Agent or any Lender on a nonconfidential basis
prior to disclosure by the Borrower or any Subsidiary. Any Person required to
maintain the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

Each of the Administrative Agent and the Lenders acknowledges that (a) the
Information may include material non-public information concerning the Borrower
or a Subsidiary, as the case may be, (b) it has developed compliance procedures
regarding the use of material non-public information and (c) it will handle such
material non-public information in accordance with applicable Law, including
United States Federal and state securities Laws.

 

65



--------------------------------------------------------------------------------

10.08.  Right of Setoff.  If an Event of Default shall have occurred and be
continuing, each Lender and each of their respective Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
applicable law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final, in whatever currency) at any time held and
other obligations (in whatever currency) at any time owing by such Lender or any
such Affiliate to or for the credit or the account of the Borrower against any
and all of the obligations of the Borrower now or hereafter existing under this
Agreement or any other Loan Document to such Lender, irrespective of whether or
not such Lender shall have made any demand under this Agreement or any other
Loan Document and although such obligations of the Borrower may be contingent or
unmatured or are owed to a branch or office of such Lender different from the
branch or office holding such deposit or obligated on such indebtedness. The
rights of each Lender and their respective Affiliates under this Section are in
addition to other rights and remedies (including other rights of setoff) that
such Lender or their respective Affiliates may have. Each Lender agrees to
notify the Borrower and the Administrative Agent promptly after any such setoff
and application, provided that the failure to give such notice shall not affect
the validity of such setoff and application.

10.09.  Interest Rate Limitation.  Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Borrower. In determining whether
the interest contracted for, charged, or received by the Administrative Agent or
a Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.

10.10.  Counterparts; Integration; Effectiveness.    This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and the other
Loan Documents constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. This
Agreement shall become effective when it shall have been executed by the
Administrative Agent and when the Administrative Agent shall have received
counterparts hereof that, when taken together, bear the signatures of each of
the other parties hereto. Delivery of an executed counterpart of a signature
page of this Agreement by telecopy or electronic transmission shall be effective
as delivery of a manually executed counterpart of this Agreement.

10.11.  Survival of Representations and Warranties.  All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of the funding of the Term Loans, and shall continue in
full force and effect as long as any Loan or any other Obligation hereunder
shall remain unpaid or unsatisfied.

10.12.  Severability.  If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and

 

66



--------------------------------------------------------------------------------

(b) the parties shall endeavor in good faith negotiations to replace the
illegal, invalid or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

10.13.  Replacement of Lenders.  If any Lender requests compensation under
Section 3.04, or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, or any Lender gives a notice under Section 3.02, or if any Lender
is a Defaulting Lender, then the Borrower may, at its sole expense and effort,
upon notice to such Lender and the Administrative Agent, require such Lender to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in, and consents required by, Section 10.06), all of its
interests, rights and obligations under this Agreement and the related Loan
Documents to an assignee that shall assume such obligations (which assignee may
be another Lender, if a Lender accepts such assignment), provided that:

(a)       the Borrower shall have paid to the Administrative Agent the
assignment fee specified in Section 10.06(b);

(b)       such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder and under the other Loan Documents
(including any amounts under Section 3.05) from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts);

(c)       in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter; and

(d)       such assignment does not conflict with applicable Laws.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

10.14.  Governing Law; Jurisdiction; Etc.

(a)        GOVERNING LAW.   THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

(b)        SUBMISSION TO JURISDICTION.    THE BORROWER IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE EXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN THE BOROUGH OF
MANHATTAN COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN
DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE
PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT
OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK
STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH
FEDERAL COURT; PROVIDED, THAT NOTHING CONTAINED HEREIN OR IN ANY OTHER LOAN
DOCUMENT

 

67



--------------------------------------------------------------------------------

WILL PREVENT ANY LENDER OR THE ADMINISTRATIVE AGENT FROM BRINGING ANY ACTION TO
ENFORCE ANY AWARD OR JUDGMENT IN ANY OTHER FORUM IN WHICH JURISDICTION CAN BE
ESTABLISHED. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH
ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.

(c)       WAIVER OF VENUE.        THE BORROWER IRREVOCABLY AND UNCONDITIONALLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT
MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY
COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE PARTIES HERETO
HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT.

(d)       SERVICE OF PROCESS.  EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE
OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

(e)       EACH PARTY HERETO WAIVES, TO THE MAXIMUM EXTENT NOT PROHIBITED BY LAW,
ANY RIGHT IT MAY HAVE TO CLAIM OR RECOVER IN ANY LEGAL ACTION OR PROCEEDING
REFERRED TO IN THIS SECTION ANY INDIRECT, SPECIAL, EXEMPLARY, PUNITIVE OR
CONSEQUENTIAL DAMAGES.

10.15.  Waiver of Jury Trial.    EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

10.16.  No Advisory or Fiduciary Responsibility.  In connection with all aspects
of each transaction contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document),
the Borrower acknowledges and agrees that: (i) (A) the arranging and other
services regarding this Agreement provided by the Administrative Agent and the
Arrangers, are arm’s-length commercial transactions between the Borrower and its
Affiliates, on the one hand, and the Administrative Agent and the Arrangers, on
the other hand, (B) the Borrower has consulted its own legal, accounting,
regulatory and tax advisors to the extent it has deemed appropriate, and (C) the
Borrower is capable of evaluating, and understands and accepts, the terms, risks
and conditions of the transactions contemplated hereby and by the other Loan
Documents; (ii) (A) each of the Administrative Agent and the Arrangers is and
has been acting solely as a principal and, except as expressly agreed in writing
by the relevant parties, has not been, is not, and will not be acting as an

 

68



--------------------------------------------------------------------------------

advisor, agent or fiduciary for the Borrower or any of its Affiliates, or any
other Person and (B) neither the Administrative Agent nor the Arrangers has any
obligation to the Borrower or any of its Affiliates with respect to the
transactions contemplated hereby except those obligations expressly set forth
herein and in the other Loan Documents; and (iii) the Administrative Agent and
the Arrangers and their respective Affiliates may be engaged in a broad range of
transactions that involve interests that differ from those of the Borrower and
its Affiliates, and neither the Administrative Agent nor the Arrangers has any
obligation to disclose any of such interests to the Borrower or its Affiliates.
To the fullest extent permitted by law, the Borrower hereby waives and releases
any claims that it may have against the Administrative Agent and the Arrangers
with respect to any breach or alleged breach of agency or fiduciary duty in
connection with any aspect of any transaction contemplated hereby.

10.17.  USA PATRIOT Act Notice.    Each Lender that is subject to the Patriot
Act (as hereinafter defined) and the Administrative Agent (for itself and not on
behalf of any Lender) hereby notifies the Borrower that pursuant to the
requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Patriot Act”), it is required to obtain, verify and
record information that identifies the Borrower, which information includes the
name and address of the Borrower and other information that will allow such
Lender or the Administrative Agent, as applicable, to identify the Borrower in
accordance with the Patriot Act.

10.18.  [Reserved].

10.19.  Termination.    This Agreement shall terminate at such time as (a) all
Term Loan Commitments have been terminated, (b) none of the Lenders is obligated
any longer under this Agreement to make any Loans and (c) all Obligations (other
than (i) obligations which expressly survive the termination of this Agreement
and (ii) contingent indemnification obligations as to which no claim has been
asserted which by their express terms are to survive termination of this
Agreement) have been paid and satisfied in full.

10.20.  ENTIRE AGREEMENT.    THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE
PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

 

 

 

[Signature Pages to Follow]

 

69



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

 

TOTAL SYSTEM SERVICES, INC. By:   /s/ James B. Cosgrove   Name: James B.
Cosgrove   Title: Group Executive & Treasurer

 

[Signature Page to Five Year Term Loan Credit Agreement]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as Administrative

Agent and as a Lender

By:   /s/ Robert D. Bryant   Name: Robert D. Bryant   Title: Vice President

 

[Signature Page to Five Year Term Loan Credit Agreement]



--------------------------------------------------------------------------------

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,

as Syndication Agent and as a Lender

By:   /s/ Lillian Kim   Name: Lillian Kim   Title: Director

 

[Signature Page to Five Year Term Loan Credit Agreement]



--------------------------------------------------------------------------------

REGIONS BANK, as Documentation Agent and as a Lender By:   /s/ Donald Dalton  
Name: Donald Dalton   Title: Executive Vice President

 

[Signature Page to Five Year Term Loan Credit Agreement]



--------------------------------------------------------------------------------

U.S. BANK, NATIONAL ASSOCIATION,

as a Lender

By:   /s/ Robert C. Mayer, Jr.   Name: Robert C. Mayer, Jr.   Title: Vice
President

 

 

[Signature Page to Five Year Term Loan Credit Agreement]



--------------------------------------------------------------------------------

FIFTH THIRD BANK, as a Lender By:   /s/ Kenneth W. Deere   Name: Kenneth W.
Deere   Title: Senior Vice President

 

[Signature Page to Five Year Term Loan Credit Agreement]



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender By:   /s/ Brian Buck   Name:
Brian Buck   Title: Director

 

[Signature Page to Five Year Term Loan Credit Agreement]



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION, as a Lender By:   /s/ Christopher Whitis   Name:
Christopher Whitis   Title: Senior Vice President

 

[Signature Page to Five Year Term Loan Credit Agreement]



--------------------------------------------------------------------------------

SYNOVUS BANK, as a Lender   By:   Jason E. Gaylor  

Name: Jason E. Gaylor

 

Title: SVP

 

[Signature Page to Five Year Term Loan Credit Agreement]